Case 19-27189-RAM Doci1 Filed 12/30/19 Page1of55

eM bate m Ds) 2 [abet ots

 

United Staas Bankruptoy Court for the:

Southern Dieiict of Floviie

Case number | icant

Chagle: you are fling winger:

Chapter?
Chapter 11
Chap: 1
E at (CD Check if this is an
anhenched Fling
Official Form 107
Voluntary Petition for Individuals Filing for Bankruptcy 127

 

The bankruptcy fons use you and Gobo f to rafar ig a debtor filing alone. A married couple may file a bankruptcy case tageiher—calied a
font casc—and in joint cases, these forms use yow to ask for infomation from beth debtors. For cazmplec, if a form asks, “De you own a car,”
tie answer would ba yes if either debtor owns a car. When information is needed about the spouses separately, the form wees Debtor T and
Gedtor Zio distinguish bobwoen them. In joint cases, one of the spouses Muel report information 25 Debtor 7 and the other as Debtor 2. The

samt person must be Gebtor 7 hn all of the forms.

Be ae Gormpbebe and accurate as possible lftwo married people ara tiling together, both ary equally reexponsible for supplying correct
information. ifimere space is needed, attach a separcte sheet to this form. On the too of any additional pages, write your name and cage muUnibae

(it kreean). ANSWwar every question,

1. Your full mama

About Babtor 1:

irte the mame shal is pr your

 

 

Har
QOVRININgrttSsued Pahure ¥
idandifestion (ine ecamela Fire. ie
your Gaver's ingnse or
passport) Middle nan
Garcia

Sting your piclure

About Batter 2 (Spouse Only in a Joint Case):

 

Farst name

 

Mickie oe

 

iderihealion lo your meeting Last name
wath the trustee

Last name

 

 

 

 

 

 

 

 

 

Faia (oe, ae. IL iy Buti (Be, Jr, Ei)
2. All otter names you Mite
have used in the last & Seariame on --
years
include your mere or Metdie me Madila meme
TimiGem Tangs
Last namn Last name
AA.
First name First name -
Weddle ceume Middia rama
Last name Lal ere
% Only the last 4 digits of
your Social Security ee ee oe MRK
number of federal ce rR
Individual Taxpayer
Identification number Sex - ee Dax - xx = — __ _
‘ITN

Catiges! Foren 1071

Voluntary Patition tor Individuale Filing for Bankruptcy page.
 

Case 19-27189-RAM
ei) = Heny Garcia
MM:
4 Any business names

and Employer
Identification Munmbers
(EIN| you have weed In
the last 8 years

Ire Wee ees anc!
Cong Dosess as names

& Where you live

a. Why you are choosing
tis distinct te file for
bankruptey

Cietad Foren 104

M4) have nol used AITy DAISIES Maes oF Ells.

 

Hus nae name

 

Ousiness name

E

Doc 1 Filed 12/30/19 Page 2 of 55

Gasa number cere

 

About DelMor 2 (Spouse Only In a ind Case):

DC) 1 have net used any business names or Dik:

 

FRagerngiers. Tres

Burinene nsma

 

 

 

 

B400 SW 133 Ave no 24105

Humber Sheet = Humber Stect

Miami FL oo185 =e -

Cay Elahe ZIP Choe iy Eluiz i Code
Mia Dade

Canby Counky

It your mailing address és differant from ihe one
above, fill it in hero. Mote that thea ccurl wall een
any nipboes bo you at this mailing adress.

fF Debtor 2's mailing address is different fren
years, Tel i an hero. Node that the court wal aan
By matices io thes raving adress.

 

 

 

MS,

Humber Gireat Hurriber Sitmat

Pol Bape Fd, Bow

Ty Sie 21 coe iby Sant = FF Gude
Chech on heck tvie.

#4 Over ihe laat 140 digs belore fing the. petition.
| fave lived in thes distinct longer than in any
other district

Lal | hawe another nepsce, Explain.
(ee 2B ULS.C. 4 1408.)

 

 

 

ppeeenipielemen ae

CD) Steer thetest 180 Caye before fing tie pation
Chava Oved in hte distict banger than in ny
Other district

Ot here enneattoess Teng. Explain.
(See 28 WS00 § 1408)

 

 

 

Voluntary Patition for Individuals Filing for Bankruploy

page 2
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 3of55

Usbtce 7

Fine: hare

Sab Sct Ad oi

_ Garcia

Last Fide

CL HUTTE Gelder

aa Tell the Court dbout Your Bankruptcy Case

T

The chapter of the
Bankruptey Code you

are choosing te fila
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptey

a

cases pending or being
flied by a ¢pouee who ie
rat filing this case with
you, oF by 2 business
partnar, or by an
affiliate’?

Do you rent your
residence?

Oftael Fon 197

Check one (Fora brief descipfign of gach, sea Malice Required by 77 L050. § 342yh) for indvidueds Fang
for Ganminiatcy (Form AIO}. Also, go to the tog of page 1 and check the appeoonatn box

Chapter 7

CO) Chapter 14
QO) Chapter 12
C) Chapter 13

i] | will pay the entire fee wien | fie my petition, Please check with the derk's office in your
local court for more details abou how you may pay. Typically, if you ane paying the tee
YOuraeIT, YOU May Pay with Geéh, cashier's check, or money order. If your attomey me
SUEMITING Your payment an your behall, your atomey may pay with a credit cand or check
With & pre-prinied address:

O] I need to pay the fee in installments. If you choose this option, sign and allach the
Agnicaliort tor individuals to Pay Thre Filing Fee in instalments (Official Fao 1054)

Ci request that my tee be walved (YOU May request les option only if you are filing for Chapter 7
By lew, a judge may, but is not required to, waive your fee, and may do so ondy if your income is
Wess than 150%) of the official poverty line that applies to your family size and you are une to
way ihe fee in instalments). you choose this omtion, you mast fill cut the Apolcation io Have ihe
Ghapter ? Ailing Fee VValved (Official Form 1038) and tle if wilh your pelaion.

 

 

 

 

 

 

 

wl no
tel Yee. Oeinct __ When ine
WM DO eee
Gignict When ‘Case number ee
Wa OD rey
Diict When Case number i
MM DOS YY
i io
yes. vere Folationahie ti yess .
Deka ‘When Gapenumoer,Fenoew
MMS ery
Leqor ___ Relationetep to pou
Ditsirict hin ae ummibeer_ il ipa
MMOD erry
LJ Me. Go to iw 12.
a Yes. Ras your langond ootaned an eviction judgment against you?

M4) Mo. Go bo liens 12.

OF *res. Fal gut Intra! Statement About an Eviction Judgment Ageia You (For 1004) ard file @ as
park ofthis bankrugloy pebbon,

Voluntary Petition for Individuals. Filing for Bankruptcy page 3
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 4of55

ettor | Heny Garcia Cana MUTE fete

 

Fine Here Wade Mare Lat Haas

es Report Shout Any Businesses You Gen as a Sole Proprictor

 

a Arc youasole proprictor YW Ao Gato Par
of any full- or part-time :
business ? Q Yea. Mame and location of busiveas

A Sole proprietorship ig 3
business you operate as an
individiaal, and in nota
Soparaie legal enbty such as

a rps PAPINeStip. Ur humoe: Sinest

 

Kanes of Laziness, Ff ary

 

HY yiced Pee roe Thain oe
wale proplelocslip, use a Er
Ssuipatain shine and attach #
fo Fs poition

 

 

Cily ae oF Code

Gieck fhe aporapme oon to deacne your unness:

LO) Health Care Buainess (at defined in 17 ULS.0. § 1yeTaAn
| Single Asset Real Estate (a5 defined in li WS, § 101s 1ay
LL) Stockbroker (as definedin 11 U.S.C. 6 101/534"

CJ commodity Sroker (ae defined in 17 U_S.C. 5106)

OD) Wane of tne above

1. Ara you filing undar (yt aco five wader Chagtey 77, lee curl mivat kow wibefber wou are somal business debtor so that a
Chapter 77 of the ber ef aperopriede ciraalires. yuu idicabe thal you are a sireall business debtor, you must altach your
Bankruptey Code and Moet ce balance sheet, shatement of ooeralions, cash-flow stalemnent, and federal incame tax rethim or if
ara you a small business wry of these documents do mol exes, folio the propedure in 17 W545. § 111 1B).
fereor? Wo. jam matting under Ghagter 14
Tora definition of anne
RuUSIESS Goan, soo Le. fain Gling oder Chepler 17, bul bain MOT @ naff business deblor according te fhe definition in
17 UL5.0.§ 101(5 181. the Bankruptcy Goes,

D1 ves. tam fling under Chapter 11 and | ama smaa business dabter according to tha deanition in tha
Bankruptcy Cade,

Ea Rupert if You Own or Have Any Hozardous Property or Any Property That Needs immediate Attention

 

ww Doyouownerhave any = Pl wa
property that poses or is

 

alleged to pose a threat Ol ves. what ts the nazand’?
of imminent and
identifiable hazard to

 

public health or eafaty?

Or do you own any

property that needs i? immediate attention Is needed, why i nt needed?

 

intiedilate attention?
For emaiove, OO you Ol

 

penshabiy gomis, or Fresloct
thew must be fed oor a Gaia
that needs urgent repairs?

Whore is fig property?

 

Nummer Sinoet

 

 

Cry oie ZIP Goce

OMcial Fun 101 Voluntary Petition for Individuals Filing tor Bankruptcy page 4
Case 19-27189-RAM Doci1 Filed 12/30/19 Page5of55

Donia 1

Heny

bos Kine

aa Explain Your Efforts to Recelve 2 Briefing About Credit Counseling

TT ed

Garcia

Lan Bares

aA fruit fet oer |

 

16. Tell the court whether
you have received a
briafing about credit
Seung.

Thre lary requires et you
macnn a briefing aout oedii
COUnBeIng betore wou the tor
Dankniptey. cu must
truthtully check one of the
Tullow ctipices. If yaw
cannot do sa, you are nal
eligible in Me

ll wou Ble arypveey. Ihe Gouri
can dismiss your cage, you
‘will bose whalewer filing fee
au paid, anid your creddars
can begin -colecson anivitins
again,

O4Gcal Form 104

Albarul Debt 1:

Vow mun check an

| Lrocomved a breofing from an approved credit
counseling agency wilhin the 120 days before |
filed this hankruptey petition, and | recabvead 4
cerlificate of completion.

Allach a copy. af te cerlificube and ihe payment
plan, if any, that you developed with lhe agency.

O] | received a beigting from an approved credit
counseling agency within ihe 120 days before |
filed this bankruptcy petition, but [ do mot have a
certificate of completion.

Within 14 days attar you tile this bankruptcy petition,
you MUST file a copy of lhe ertificale ard payment
dlart, if ary.

C1 | certify that | asked for credit counseling
Sorvices from an approved apency, bul wa
unable to oblain (hose services during the T
daye aller | made my request, and exigent
Circumstances marit a 30-day temporary waiver
of the requirament.

To Sek for a 30-cey bamgorery weir of ihe
TEqUIPETIOM, atlech a separate aheci expkining
‘ahial effort ou mace to oblain ihe beleting, why
you were unable bo cola il before yor filed far
bankrupicy, and whal oxigen! orcunslieces.
required you to file this case.

Your casa May be clsmissed ihe court &
digsalielied with your masons for not receiving @
uring before you Ted Tor bankruptcy.

Ifthe court is satesfied with your reasons, you must
sill recaive a booting wihin 3) days ater you fie
‘You must file a ceriiieale fran ie approved
agency, along wilh a copy of fhe payment plan you
foweoned, Fany. f you donot do so, your case
may OG dismesed

Ary cagornsign of the 30-day deadine is granted
Onhy for cause and is limited to a mamaum of 14
ays

(1am not required to receive a briefing about
credit counsciing because of:

Ll incapacty. | have amental ilness ora mental
detichancy that makes me
incagaole of resizing or maior
rational decisions about finances.

My pvEtcE! Gsatihhy Calees me
to be unable lo gaclicipale mi a
Qrgfing in person, by phore, at
Through the intamed, even ajar |
reasonably ied to do 20.

LU Active duty, [am curently on acteve mililary
duty ina ridilary compet zone.

©) pieanaity.

Ih pou Dei you are rol resumed Do receve a
riefing aboul credil counseling. you miu tie a
rmulion for waiver of cradn counseling wiih the Gourd

Voluntary Padition tor ladividuals Filing for Bankruptey

About Debtor 2 (Spouse Only in a Joint Caso

You Mun check amy

Of received a briefing from an approved crodit

counscling agency within the 169 days betora §
Tiled this bankruptcy petition. and | received a
certificate of completion

Adtach 3 copy of the certhicate and the payment
Man, fang, that you deweinped| with the apency

LI | received a briafing from an approved credit

counseling agency within the 120 days. bafora |
filed this bankruptcy petition, but | do mot have a
certificate of completion.

Wihin 14 days afer you file this bankruptcy petition,
you MUST file a copy of the certificale and paymert
lam, if arny.

Oy certify thal | asked for credil counseling

Services (ram an aporaved agency. but was
ungble to obtain those services during the F
Gays after | made my request, and exigent
Circumstances manta 20-cay temporary watver
of the requiremant.

Tp sek fore 30-day bamporany wearer of ite
fequkement, attech a seperate ahect explaining
whed efforts you made to cobain the briefing. wity
you were unable bo cota il before you Thad for
tankrugicy, and whal exigent croumsiances
required you Lo like Glirs case.

YOUr case may be Gmissed ihe court os
digs-siistied wth your reasons for not necaiving a
Deleting Detore you Ted for banenuptcy.

[Fihe court is salisiied with your masons, you tush
Sh receive a briefing within 24) gays ater you fle
You mst fle a cariiticate trom the: appeowed
agency, along with @ copy of ihe payment plan you
developed, Tf any. you de nat de bo, pour cee
Tey be diginiesed.

Any extension of the 30 day ceadine is granked
onhy for cise amd is limited toa maximum of 35
days.

J fam not required to recalve a briefing about

Credit counseling because of:

OF incapacity. | have amental finesse or a mental
Behiciency Irral makes ie
incsipatle of resalivirg of iaerig
ratione! decisions sout financgs,

L] Diswbility. My physical disabiity causes me

to be unable to participate in 2

brating in person, by phome, or

through ihe intennel, even afer |
reasonably tried to de ea.

C) wctive duty. | am curenihy on actwe milltary
duty ina military combed zone.

Iyou beige you are not required bo receswe
boeing about grec cqunseling, you must file &
motion for waiver of cred counseling wilh ie quart.

pupe §
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 6 of 55

Dahir? Heny Garcia

Den Pelava apie bern Ler Meer

Case number pce}

 

Ea Answer Thess Questions for Reporting Purposes
165. Are your debts primarily consumer debts? Coqsumer dete are defined im 17 USC. § 1045)
2s “incurred by an in@viduel primanty tor a personal, family, or houschold purpose."

wel Ma. Go te line 18.
i vee. So to line 17.

12 What kind of debts do
you have?

iéb. Are your debts primarily business debts? susness deuts are debts that you meuered lo abtain
mancy fara business of fivestrment ar through the operation of the fulness or invesimeng

OD No. Gu to fe 1B.
LU Yew. Cote ling 17

1c Stabe the type of debts you cee the] ore nul cumaumier debla ar business dabis.

 

17. Are you filing under
Chapter tT?

Dw you estimate that after 4) ‘Yes. | arn fling under Chapter 7. Do you estimate thal after any exnmpl property is exctuded cane

—] Ne lamoned filing under Chapicr 7. Go lo ire 1B.

 

any Gxenripl property is adminiztralive expenses are pad ial [unde ell be avaliable to Gatibute to uneaguned omar?
excluded and MI pe
administrative BxXpPenses Oo
are paid that Turnds will be vas
available for distribution
to uneecured creditors?T Sete ier nem esi
aa. How many ereditars da =) 1a O 4,000-5,000 LL 25.004-50.000
you estimate that you LI) Sco 0 5,001-10.000 OD 50.001-100,000
owe? O) 100-199 OD 10.007-25.000 OC) More than 100,000
OD) ao-9en
1 How much do you i $0 $60,000 Lal $4.0090,004-310 mation C7) $500.0000,004-81 billian

estimate your afeets to
be worth?

20. How much do you
eatimiate your liabilities
to be?

Ea Sign Below

LI $50.004-$4100.009
CD £7100,007-8500,000
OO) S00 .0-$1 milion

2 su-ssn.ug

Cy 250.004 -£100,000
O s100.007-s800,000
CD S500),004-94 miliian

OF) $40,000,004-850 milion
LU §50,000,001-5190 millipn
 §100,000,007-5500 milton

(Ld 81 ,000.007-570 milion

J s49.000.001-550 milan
(Ly £80,000, 002-8100 milion
wel 5100,.000,.001-$500 million

(2) $4,000,000,007 10 bition
a $.170,000,000,001 $50) bilkorr
LL) More than 550 oitlon

oO 500.000, 001-37 bition

0 $1.000.000,007-$10 oie
LJ 610,000,000.001-350 bilan
OF wore than $50) bilien

 

For you

l have jeermined the peltion, an deck under penaiy of pequry thet fe Infomation prowned is tne and

eomect

fl have chosen io file under Chagler 7, | ar aware thal | may proceed, It eligible, under Chapter 7.1112, or 13
af file 11, Uniled Slalea Code. | understand the reliet available under cach chapter. and | chopse to proceed
under Chapter 7

ifrie altonney representa ma and | did not pay or agree to pay someone wha is not an akerney to help me fill oul
ihe documerd, | have obtalned and read te notice required fy 10 US. aah)

bequest meicd in accordance with the chapter of lille 17, Uniled States Code. specified in thie petition

lundersiand making 4 tase steiement concealing property. or ooking monkey or property by fraud in curmecton
with a baricnuptcy case can resull in fines up io $250,000, or imprigonment For upto 2 years, or both

LG. BBO, ib, 1878, ered 3577.

X je) Heny Gare *

Signature of Debtor 1

Signaling of Dabo +

Executed on 0 4
a fF ou rrr

Facute on _ =
Wi} OG Jar

Offeaal Por 104 Voluntary Patition for Individuals Filing for Bankruptcy page &
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 7 of 55

Debian! Heny Ga rela aay umber pe amen
fire Hee eee tee Tard. Hon

es

| | the attomey tar fhe debtors) named m the pelition, declare Gal | hae inhonied ihe debbarie) about eighty

For your attorney, if you are lo procead under Chapter 7.14. 42. or 13 of tte 21, United Stress Gode, and have explained the relief

represented by one avellabie under each chapher tor which the persen is eligible. | also certify that | hawe delivered io the det bors)
the moticg required by 1? WG-6 342fo) and, in acase m which § TOTib4a00) appies, oertity tial | hawe mo

if you are mot represembed Knowing) ater an mquing fet (he infonmadlion im the schusduies filed wath ihe petition i& inceonreci.

by an attomey, you do mot

 

d to file thik :

SERENA ISR ree * js! Jose Fuentes Date: Wb fe fle
Signature of Aflomey for Debtor woof oor ry?
Jose Fuentes

 

Printed rare

Fuentes Law Firm, P_A,

Farm name

2900 Sw 107 Ave

fumber  Sievl

 

 

 

 

 

Suite 210 —

Miami FL 33176

oy Fiala ~~ FP Code

Contact phone (796) 953-6097 fimail sddroes. | hetyenteslawtinm.cam
O1s143 2 FE

Ber funbar Saat

Cited Fegren. 14 Voluntary Pedtion for individuals Filing for Bankruptcy pape T
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 8 of 55

Ret aunts nate ed eb a

Debhor 4 Heny iparcia
ual Plane hho Mera Loar Puarea
Oetior

Ciperuna: Ting] Feat Keen eka: Perey

 

Lirvied Sites Bankruptcy Gout tor the: Southern Destrict af Floods

Case pumber . ( Check if this is an
BIRD amended filing

 

 

 

Official Form 1065um
Summary of Your Assets and Liabilities and Certain Statistical Information — 12/15

 

Bo as complete and accurate as possible (f twe married people arc filing together, both are equally resporsible for supplying correct
information. Fill out all of your schodules tirst; then complete the information on this form. tt you are filling amended schedules after you tile
your arigimal fom, you must fill out a now Sommary and check the box al ibe top of this page,

Ez Summarize Your Assets

Tour apeots
ame Of veteed yoru crave
| Schedule avi. Property (fiom Farm 1 0eiofH)

 

 

 

 

 

Ta Gye lines, tea roval-eeptee. TO See A cece tcceccteceeeee cee akg aysngnetsecesgectetauinsoeenopeedentese s_.00
te Copy ine G?, Tota personal property. om SenedWe AGL oN, 5 3,660 30
ic. Copy time £3, Total of all property or Sones APB ec sc ccc ccesecessneesecaseneeescessncestecseeceesrans ‘: 3,880.30
Summarize Your Liabilithes
Your Bablithea

Ariiunl you cee

Fl

Sehoduie OD: Creddors Wo Have Gabi Secured fer Property (OMciel Poon 1Oe0h
2a Gonpy The total yoa listed in Coohinoin 4, Aneel ooo, al Une botlom of the last page of Pact 2 of Sotelo sO.

a0 Beheduie FP Crenttars vino Have Uinsecunad Clana (Ofidal Form 10607) 0.00
Sa. Dopy the total claims fram Fant 7 (prorty orseured chan) frocw line: Be of Siehodte EAP. ee eo

4b Lopy Dit foie Gams trom Part 2 (non rariy unieecured chai) foe li f Sched Ae >.
4b iy tht farted che COTY cl We) [ricer line fy a AD poe __ 46,279.39

 

 

 

 

 

Your total labaities = 46,279 39
Es Semmarize Your Income and Expenses
4. Sobedule b Your income (Official Foon (ith
veaee eee tee , = - 2,680.82
Cap yout combined acnlithy inane fron fine 12 af Sofrecate fw gia aE et a —

ng

oonecuwe wf? Foor baypenses (Chcial Fem WK)
Gupy yuu munky eaperises fom line 2c of Schedui¢ J

: 2686.04

Ofte! For 1bSum Summary of Your Assets and Liahllities and Certain Statistical Information pape 1 of 2
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 9of55

Cuvier 7 Henny Garcia Case number yt ireecti

ey] ee Daiiy Hee kt la ora

EZ an ewer These Questions for Administrathe and Statistical Records

 

# Are you filing for bankrupicy under Ghapters 7, 11, or 127
CD io. you nave nothing ba pepertan thes part of the Ton. Check is box and subonin tes trem to the Court wilh your oitter schedules
wi Yes

Y What wind of debt do you have?

A Your debis are primarily consumer debts. Garsumercebts are those “curred by an individual primarily fue a persanal,
farraly, or hoveyhukd puree 17 USC Boe) Fl Gat Gees S-fg for statistical Pureses. 2B USC, 5 466

L) your dents are not primarily consumer debbs. Yuu haw nothing to report on ihis part of he form. Check Mls box ae submit
this form ip fie court with your oiler schedules.

 

8. Fro the Stefenent of Your Curent Monthly income Copy your bolel quent monlhly income fram Oficist
Form 1224-1 Line 11; OR, Form 1226 Line 11: OR, Foom 1ets-1 Line 14 $ 4055.17

 

 

 

5. Copy the following epecial categories of claims from Part 4, line 6 of Scheouie EF.

 

Total ¢laan
From Parl 4 on Sohedine EF, copy thea following:
9a Domestic support obligations (Capy bing tia | sO
fi. Taxes and certain other debts yau owe the government. (Gopy line ti.) sO
9c. Clatins for deat of personal injury while you were inteelcaicd, (loopy ling Gr.) sO. 00
Su. Shudent Ioana. (Copy ling 7 ) eS
te Obligations arising aul of a separalion agreement or divorce thet you did mot repon es 3 0.00.
priceity Caine. (oopy lime Gy.)
fa Cebis to pension or piofil-eheving glare, aad ofnee similar dents. (Cogy lime dh.) + 0.00
Yq Total. ocr ines Ga Birnugh &. & 2.533.00

 

 

 

Otel Form WGsum Summan of Your Assets and Liabilities and Certain Statisical Information page 2 of2
Case 19-27189-RAM Doc1_ Filed 12/30/19

a Milne em elem cele Ra ear ea

 

 

fibng| bes Heer Vitis haere
Votes Sinbes. Bankruptcy Court tortie: Souler Diinect of Flanda

Cost number

 

 

Official Form 106A4/B
Schedule A/B: Property

 

Page 10 of 55

Check if this is an
amended filing

T25

Ineach category, separately liat and describo Homs. List an asset only once, Man axvet fits In mare than one category, ligt the assct in the
ratepory where you Think It fits best Be as Complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying conect information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

writ your name and casa number (it known). Areeor avery question.

ea Describe Each Residence, Building, Land, or Other Real Estate You Gham or Have an Interest tn

1 Do ye own oF have any legal or @quitwble interest in any residence, building. land, or similar property?

WM ho. Go to Part 2.

LI ns Whore is the property?
What is the property? Check al thet ape.
DO Single-family beers

— LI lati Ek :
Sreeradomss f availatla, of other demas bon Cuples ar mul unk guiicing

 

LI undieninum or cooporstivn
LL Marufuctuned or maki oeme

 

C) tard

OF tnvestnere Dioerty
Sy Code Siesta

LI ther

Whe has an interest in the property? Check one.

Oo Dabiow 7 rly
Ganly C] Dabtor 9 enly
5] Dahle: 1 and Debtor 2 ony
Ob At lewel ong of the debtors and another

 

Dao mot deduct secured calms oo aeangitizam Put
the amount of any secured chai an Sicfecida 1
radon: Miho Ai Clad Sanu bp Preity

Surrent values of theo = Current valu ot tho
entire proporty? Porten you own?

5 S

Describe ihe nalure of your ownership

Inferest (2th as fie simple, tenancy by
Thee nitiroties, or a fife cstate), if nown

 

C) Check if this is community property
{see instructions}

Other intonation you wish to add about this ltam, such as local

property Identification musnber:

 

I you cee or ba crore (hanoores. bef bene:

Witat 6 the property? Gheck all thar apply
oO Siergke-tety lane

CD) tugtes or mult unit building
Condominium or cooperatives

Marutastireed 4ir crethihe Frome

=
ha

 

stir coioineee, Folie, orother damcrption

Land

Invesiment proporty
Timeshare

Cennr

Civ Shake FIP Choc

|
DOCCOOCL

Who hasan interest in the property? Check one.

LY setter Ponty
— Ll Getter 2 onty
LA etter | and Debtor 2 ony
Ly AE bast omc of thet dablors sd aregiteer

Do mat Gut eecured dains.orecempiions. Put
fhe ergunl al any secured Chinon Sones O
Center Ura Ales Clr Geng be Prpeviy.

Gurrent value otihe Current value of the
ontire property? Portion you awn?

5 5

Describe the nature of pour ownership

interest [Such 2s fea simple, tenancy by
the ontirotios, of a life estate), Hf known,

 

QO Cheek if this is community property

(=e6 wrelrucome)

Offer intemmation you wish to add about thie Item, such as local

property identification nuctber:

 

Official Form (0048 Schedule AB: Proporty

page 1
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 11 of 55

Hany Garcia

bod Aare

OGebtor 1 Case camber ives

Lou Horne

Wital ts the property? Check all tat apply.
LL] Single-tamiy home

Lo) Cums ce rrull-und hubs

L) Songeminum or compet ve

| Néanutagtured or moti home

Bo net deduct secuted dared of coop. Put
the wrnunl of ery second chit on Sefedukd 2.
ragkors Wo hee Glaio Secuncd bp Progeny.

1a
Steelmidrese, 6 owdatds, or other dtecripoon,

 

Current value of tha) =Current value of the
entire pPropaty? portion you awn?

 

 

 

 

 

OD ewes . a
OF teeestmant property
oe = 7roade | Describe the nature of your ownership
oF ota ele Sd Teneshatre interest (fuch as foo simple, tenancy by
Voter the entireties, of a life estate}, if known
Who has an imierest im ihe property? Check one.
peeve al Getter t only
amuniy

Sel Giebice 2 only
Ld mebtier 1 and Dicbsor 2 only
O (OF fast one of ia dobbors ane another

OO) Cheek inthis is community property
ieee Inatucthral

Other information you with lo add about this tiem, euch as bocal
property identification number:

 

 

Add the dollar value of the portion you cen for all of your antrics from Part 1, including any entries for pages
you have witached for Part 1. Write that number here. ..........--. winds viakbigtiwurncis

 

 

 

Es Describe Your Vehicles

Do you cw, asa, or have legal or equilable interest In any webloles, whether they are registered or nol? Include any wohicies
you Cin hal somoane else drives. If you eae a vehiods. aso report itan Screcule G: Execufory Caniacs and Lereaared [eases

1 «Gars, vans, tucks, tractors, spear ulility vehicles, mMorcyclas

OF no

M4 ves

aa Wake Honds
Mudel. Element
Your: 2004

Approcdmabe mileage: 146,281

Ober information:

Tytu Ganon hanya mpi Ghar comm, chess iLe hee:

 

aa Make Nissen
Mate! Alt ma
Year: 2008
140,029

ADP oMirals waleage
Other infonmagian

Othaal Fanm 106A

Who has an interest In the property? Chece one.
hl Debtor 1 anty

1) Debtor 2 only

CY Getto: 1 and Dabler 2 onty

(L) ft least one of the dations aed ancder

Oo Check it this ls community property (see
ireinichions!

Who has an interest in the property? Check one.
W nebtar 4 ony

OF naboor 2 onty

1) Debi 1 and Gabter? enly

(1) at laast ome of the deblors aed another

LU hack ef this is community property (236
inghrciions}

Schedule ANB: Property

Bo mot deduct secured chuams of seers Part
tha amount of any secured chine on Schedue
Cemior Miho fave Cluny Sescurea dp Prager

Current value ofthe = =(Curront value of the
entire property? portion you own?

& 700.00) 5 FOO.00

Go not deduct serine dagen co deningbons. Put
th amount of any secured Guinn un Sete: DO
Qradvorm Who owe Glow Secuwed bp Pre ly.

Current value ofthe = Current waluc of the
entire property? portion you own?

400.00 400.00

page 2
Usinor 7

ia

Case 19-27189-RAM Doci1 Filed 12/30/19 Page 12 of 55

 

Who has. an infenes? in the property? Gheck one

Heny Garcia
Ted Mure Mice Harte
Moke:
Mcchal () Getter t only
2) Bester 2 only
Wer:

Apprroimiate mileage:
Oiher indormation:

Make.

Mode!

‘Year:

Appraxomate mikrage
Olher ifornatian

(OF) patter 1 anc Debtor 3 onky
(Ab teat ong of the debtors and another

Cl check tf thes is community property (see
instructions}

Who has an interest im the property? Check one
C oattor 1 ony

OF peter 2 ony

OF Batter 4 and Detior 2 onty

DO) 8} txaet ane ofthe deenora and ancthar

LJ Check If this is community property (sec:
insinataans)

ahi NUDE Pane

No. not dacuctsacurnd claims or axemphocs. Put
Ue toe of ang cured darts cet Sohocude 0.
Cretiarg Fein Hawg Olattia Secured by Property

Current velue oF thee | Gunrert vali of thee
entire property? portion you own?

Ge nol-deduct secured cdoins of cxerpiken. Put
ihe ameouné of any secured dale on Schodoie Oo:
Creditors Hite Hawy Gales Secured dy Pranory,

Surrent value ofthe Current wale of ihe
online property? BOTTI yoy Ce?

4 Wotercrat, aircraft, meteor homes, ATVs and offer recraational vahichas. other vehicles, and accessories.
Evans: Boats, traters. motors. peroneal wileronall, fishig vse, snowmobiles. motorcycle accetsones
il ne
(Cl ves

Mike:
Mig:

Vo

inher anforinmlives:

ID you cen of have mone than ong, ast hore:

ao

Add the dollar velar of the portion you own for all of your entries from Part 2, meee wiy Giriiee Tor Pages
you have attached for Part 2. Write tat number here . ;

hike
Rainn: es

eur:

Omer information:

Offical Pon Waa

Who has an interest in the property? Chock onc.
OC nettor 4 ony

LJ Debtor 2 ooriky

La otter 1 and Desinor 2 anh

st least one ofthe debtors gd ampthe:

O) Chack if this is community property (gee
inslruaie)

Who hasan into in the property? (hack ome
Lad) etter 1 only

CY teetier 2 erly

Ly Gebier 1 ond Debtor 2 only

oO AY fmt ono of fhe debbors ane another

CO) Cheek if this i community property (sea
msluctionag)

Schodule AB: Property

Do not deduct secured chums or exemphong, Phat
The: aoncuat of any secured claims on Sotecule D:
Creches Weta Hie Gloans Sacred by Prope:

Current value of the §=Gument yedue of the
entire property F portion you own?

De al dingy) seo Gis of eee pons. Put
he smug vl gery aed Gans on Seve 2
Crecitos Who Hove Chains Securin! by Propary

Current value of ine = Gument valuc of the
entire property? Pextion you own?

7,100.00

 

page 3

 
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 13 of 55

Chainer t Hery Garcia (ass namber pfierent

Ped Serer beh Mare Pdcorey Lad Same

Describe Your Personal and Houschold items

 

Current value of the
portion you own?
Do not deduct secured caine

Do you own oF have any Ipgal or equitable inferest in any of the following items?

 

 

of exemptions.
& Household goode and furnishings
Franioes: Major apolianoes, furmilure, liners. china, sibchernare
CO ny
MA ves Descnbe ? End tab: 1 Lamp: 1 Dinner tab; 4 Chairs; 1 Microwave; 1 Mirror: 2 Bed: 1 Sofa 5 £00.00
Tv Ehechraenice
Exarties. Tekyiniond ard radios: Slidie vided. Sheneg. and dintal equipment computers. printers, S-annerg, Mush:
cullections, Secionis devioss inchuding Gal Phones, GaMearae, média players, gamed
LI to
L
A) Yes. Dewsiibe...... 3 Ts: 1 CD Player, 2 Computer s __ 280.00
&. Catiectibies of value
aa hiales. Anlgues ad figurines: paintings. prints, or other mew orR, books, RIGS. or canoer an ohypocts;
stamp, cuin, or bases Gand collections: olher celkechons, memorapilia, collectibles
a) Ao state :
C1 Yes. Gescrbe.. 5
§. Equipment for sports and hobbies
Exanyles: Sports. paotographes. cantons. and other booby esuipmeni; bicydes, pool tables, golf dubs, sus: nance
and Kayaks; Canbeiny tools: MUBICal INGINUmenis.
wl Me
Yes. Qeseribe &
vO Firearms
Cranplas Pighole, ofa ahotquine, ammunition, and realabed aqaupme|enm
id mo
J ves, Cescribe = a
11 Chatines
Examples: Everday doles, furs. leather oodia. deaymer weer, anoee, socaesories
LI we
af) Yes. Uescnte....... Personal clothing, shoes and accessories 5 190.00
|
13 Sowelry
hyamples: Evenyiay jewmdry, costume joweny, emgaigemernd ongs., weriding rings, heirloom jeweky, walches, gerne
god. iver
ee 200.00
i 3 oe
afl Yes. Describe 2 Rings: 1 Bracelet ————
1. Non-Tanm animals
Exemptes: Dogs, cats, binds, harses
adi bin
J ves. Desenbs. 5
«any other personal and household ltems. you did mot aircad’y list, including any health alds you did mat list
Ml Ne
LY Yee Give epecitic 5
infarmanian
15. Add the dollar value of all of pour entries Tram Part 3, including any eviries for pages you have attached £ 41.440 00
for Part 3. Write that number hare od

 

 

 

Citcial Form TO8AH Schedule AB: Proparty page 4
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 14 of 55

eter | Hery Garcia Case number pice,

1 a rae Uieato Hert (Lov Pele ore

eee Desoribe Your Financial &esets

 

Co you cer or hae any legal or equitable interest In any of the following? Current vee of the
porlion you owt
De not deduct socured claims
of EMEMpUons.
if Cash
Examples, Moray you haw) in your wallot, in your home, ina safe depos pox, andon hand when you Ge your petition

ri No
Ol ves

 

17. Deposits of maacy
eames Ghecking, savings, another financial accuunbs, cerlilicales of depos, shares if Gedil union, brokerage houses,
nd other simder insiivhores. lf you hana muiigke accounls wilh ihe: same inslilution, list each.

oO] ha

wl vee nS name:

 

 

 

17.41, Checking wasn Wells Fargo 5 340.30
172. Cheackeny wasure, s
17.3. Sonvings sooo! Wells Fargo & 800.00
17.4. Savings aoccnti: 5

 

Tn erlifircdies ol epee!

177, Giver Tinenctel sonnunt

 

5.

(7A Ushar trimncial account: 5
5

5

ig. Ciner fancrl aocounk

 

17. Other finaimaal aecounl 5

18. Bonds, mulual funds, or publicly traded stocks
Pxama~les: Bond funds, imvesbnent accounls wilh brokerage finns, money mare accounts

 

 

 

wl His
Lea... lwtifulign: or Feayagr usrreg
= 3
$
19 Non-publecly baded slack aed inberests in inG@onporaled and unimcorporated businesses, including an interest in

an LLe, partneretip, and jieint venlure

al hu Merwe of eeility % ol geweship:

La) Yee. Give epacitic oy Py 5
infornston about ce, 5 2
Ine % 5

ae Oh * 5

 

Ofidal Form 16 Schedule 4/8; Propamy pages
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 15 of 55

tebeor? = Henry

Garcia Care Number ister

 

re hare Mode ua

Lew. Fan

Zo Government and corpormie bonds and other negotiable and non-negotiable instrument:

Negofimile insiruniais imide personal checks, cashiers’ checks, promissory notes, and money orders
Aion negative instronmmeats aie hues yuu Gamrdl Laren bo eomiene by sagning of delivering tham.

one

 

 

 

 

CF Yer, ve opecic PSU Tee
Indormation about
tii eess =
—— _ — _ _ — _ — — — 5
3
27 Ratingmant of pansion accounts
Cramples, Infereets 2 1G. ERISA. Keogh. HO (K). 40G00). (nel savings acecunts. or oer pension or proti-shemng plans
idl Mo
(Oy es. Lisl eaet
account geqaersigh) Type of aocuun [SLU LO: cep
400(k) or sieibe pl 3
Ponson plan eee oe 3 —
THA: 3 eee,
4 3 eee
Keogh: 3
Add donal scoount es: 5 =
Addifienal account = 5
v2 Socunty deposits and prepayrients
Yuu: aheog of all unused depots you have made so that you may -conlinve servickur ues [ron a corey
Prenipies: égrecments witht landlords, prepakd renk public Wallies (emecing. gas. weber}. idecommuncahons
Dormanks. or hers
VA one
LL) Yes Ingitubgn rane pr ined react
Biecinc a $
Gas: _ _ 5
Heating of — 5
Sooundy dcpesi on rental ut 5
Prepaid rent _ — 5
Telephone _ —_ 5
‘Wihalut. 5
Fecvind furnitures _ pcs 5
Other =

 

 

 

 

 

 

 

 

 

 

 

 

=} Annuities (A contact fo a periacie payment of money to you, enter doe ihe or for a numer of years]

hha
OD ves

Issue He and Cee

 

 

 

 

 

faa orm WBA

Schodulo AJB: Propemy

gege di
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 16 of 55

ehine t Heny Garcia
CG bet praneary,
Feu lomo Micka; Plana Lait Maae G2 MMGef pr

 

74. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
2G LSC. §§ SI0(b (7), SIGAIL), and Sag[bH 7]
¥) Mo

id ves Institulion namn and description, Separabely file the ecards ot any indereets.1 1.0. 8 24 f0)

 

 

 

25. Trusts. equitable or future interests In property (ether than anything listed in line 1), and rights of powers
exercisable far your bonetit

i] we
OF) ves. Give specitic
indonmation about them 5

eo Patents, copyrights, brademarks, trade secrets, and other intallactual proparty
Caenples: Inert domain names. websiles, poceeds ftom myalies and foensing agiemeants

4 Wo

LU Yes. Give specific
Inhomaion acu (hen 5

27 Licenses, franchiaes, and other gonoral intangibles
cHimples: Gubdiig GTi, exclusive icgnses, conpersive aazociation haldings, liquor lipanaes, professional licenses

4) min
Ey Vea. Grne spews
infnemation about ther. a
Moncey or property owed to you? Current value of the
Portion you owen?
Oo not dsdunl secured
Gime. or eeempbons.
2. Tax refunds awed to you
1 ra
oO Yes. Ghee specie milornialficn ‘
about them, inchuding whether ene
yuu aheady fier ihe rehums tate:
amd thet fae years.
bocak
28. Farmily support
Examples Past Gut ar imp-sum alimony, spoueal suppor, child suppert, mambenance, gvorse setilement, Araparty: settemerit
Bo Me
LJ Yes. Give specific informahon
Almony: c
teainierance —— ;
Support +
Layores esttement 5
Property settement 5
a9. Other amounts someone awed you
Peemies Linpaid wauts, disebiily insurance payments, clsablity banetie. sick pay, VacaGon pay. workers’ compansation,
Socal ecurily benefits: unpaid inane you mata to sores eae
He
Oo Ys Chee spacile: wile
5

Oficial Form 116A Schelule AB: Property page Tt

 
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 17 of 55
ue  Heny Garcia Cis

Foxy] rey Uagiin Boren aa Mra

ie ors |

 

21. Interests in insurance policies
Examptes: Health, desability, o7 ite inurange: Nealth savings aocdunl (HSA), credil, homecener's, or rantars ineurence

Yl rs

LU ves. Mame ihe ineurance LEIA Ty

(iar : " : -
nt gach policy ard list ite value... ACT Bray Cun Beneficiary: Surendar of refund value

 

= Any interest in property that is due you from somewue who hes died

Wyo ret Ihe bereliceary ala iver trust, eqgect proceeds from a Iie Insurance polly, or are Gurrerily enlitied to recend
TPC bene spoinanin has diet

Li ne

LU ves (ive specitic infonmaiioen..............

co Claims ageing? third partes, whether or mat you have filed a bwesuit or made a demand for payment
Exmpigs Aeadanis. emphyienl daguted, migurance claines, of rights lo sue

il He

DO) res. escnhe each claim

24 Other contingent and inliguidatoed ¢lainie of qwory nature, inchuding counterclaims of the dabtor and righta
lo at off claire

i no

CO yes, Dresoribe gach cain. occa.

25 Avy fingecial sess you did net alroady list
il No

C) es. Give Sspecil: lcncissKin

 

$6 &dd the dolar value of all of your entrias trom Part4, including army antrigs for pages you have attached
for Par 4. Write that numbor here int iouuiblaua ss veut} > |s 1,440.30

 

 

 

Ea Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

a7 De you own or hae any bagal or equitable Interest In any business-related property?
i No Goto Pan G
Ol yes co in ine 3B
‘Curren vadue of the

portion you own?
Bo not deduct secured claims
or saenmedores.
Se Accounts recotvable or commissions you already earned
id ve
OF ves. Gescibe
5
30. Office equipmont, furnsshings, and supplies
Eades, Dueceereia led cumple. oul TITS. PINTS GODS. Gaon machines. Tugs, ilechones, desks, chairs, ploctronic davines
Mun
LU) Wes. Geserine 5

Official Ferm TOGA Schedule AB: Property page &
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 18 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 7 Heny Garces eae vis
fromed aa aro Murs Here ari Fra ae
40. Machinery, fixtures, equipment, supplics you use In business, and tools of your trade
bl ts
CD} vee. Describe... .
47 Inventory
ad ho
CO] Yea. Desuribe 3
42 Interests in partnershios or point ventures
i No
CD Yas. Resoibe Nacne uf erttity “of cwnarship
ee 3
Mt 3
uh 5
45 Customer lists, mailing fists, or other conpilations
lal Mo
0 Yes Go your lists include parsonally identifiable information (as defined in 11 US B04 AN?
OC wo
LI] Yas. Gesenbe:
a
44 4ny business-ralated property you dh mot already ligt
fd tao
LI) Yes Give specific
intormabon ........ atts 4
wae = Sais S
= = &
5 . a _
eS _ &
=
45. Add the dollar value of all of your @nlries fram Part 5, including any cntrics for pages you have atiached : ooo
for Part 5. Write that momber ter eee ene > =

 

 

 

Describe Any Fanm- and Commercial Fishing-Related Property You Cham or Havo on Interest In.
Ayo oan oe bee as iniberéedl in Farmland, list it in Part 4.

 

a6 Do you own or have any begal or equilable interest in any farm- or commercial {ishing-related property?
i Puce he ho Peay F
LL) Yes. Go du lime 47

Curent value of the
PeNTiOn you own?
Geo nl dhedkan! seared chai
or eneenptions.
a7 farm animals

Examoies Livestock. count. lararraised fish

Ga tan

ee

5

‘Olficlal Form 105AV6 ochedule 4/6: Property pape 5
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 19 of 55

Dedater 4 Aeny Garcia Case number tuners

fy hare Male here Lawl Pome

44 Crops—cither growing or harvested

vl tea
LU Yes. Give specific
information a

45. Fann and fishing equipment, impliment’, machinery, fixtures, and tools of trade

i) ho
OD ves

0. Farm and fishing supplics, chemicals, and fred

i Me
el res

HOARY Tar ald Goremarcial tiehing-related property you did not alneach tet
Wl Me

LU Yes. Sine epeciie
Inéanmaxtiri +

62 Add the dollar value of all of your enines fron Part 6, including any entries for pages you have attached 5 e000
for Past 6. Wile that number here neoageve marae : : >

Describe All Property You Own or Have an Interest in That fou Did Not List Above

 

fs Do you hava other property of any kind you did mot already best?
Laamwes Deeg tele, ceroniry uly memingesbap

 

 

 

 

 

bal mn
CC) Yes. Give specific 5
Informal... 5
5
sc 4chf the molar value of all ot your antrias tram Part 7. Wirtta that number here > i O00
Ea List the Totals of Each Part of this Form
56 Fart 1: Total real ostate, live 2. cceeecceecceeeeeeeeeeeee Spe eat ata Beh pipea tins + § O00
f4 Part 2: Total wehictes, line 5 gs 7,100.00
£7 Part 3: Total personal and houselbeld items, line 15 5 1 440.00
fa Fart 4: Total financial avscts, lw 3 3 t 140.30
LS Part d: Total business-related property, line 45 5 0.00
50, Part &: Total tac and tiahing-related property, ling 52 5 0.00
41 Pant 7: Total oiher property not listed, fine 54 +; oOo
52 Total personal property. Add line 56 through 84. oo. 5 3,880.20 Gogy personal praperty total > +€: 3,680.30

23 Tatal of all property on Schedule AVB. Aud line $5 + line 82.0.0... 3,680.50

ai

 

Official. Form TOGA Schedule ANB; Property page 10
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 20 of 55

aT NERD ee ese Cae Re els Gime cr oe

Debtor t Heny
Pini: hare bikie ore

 

Chetsiun 2

Piprurs Arey) Fie kegeep Wnts Aarne

Untied Stats Baukrugbcy Goarl for ae Soutien Destiet of Flovidka

pra SE : —_ (J Check if this ig an
amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oa/13

Bae a Gomiplete ard adccurale as possible lf twa marmmed people ame tiling together, bul are equally msponsinie tor SLO phying coorect information
Using the property you listed on Sohedie “VD: Property (Oficial Form TRAE) a8 your source, lie he property that you claim ag eeeniol If nore
SIDE i ORE. AOU Bnd attach i ihe page as marty copies of Port 2: Andvone! Fage at nepeceary. On the top of any additional paged, wile
YOU nant and cae number cil kre).

For gach Hen of property you claim as cxempt, you must speci the amount of the exemption you claim. One way of doing so is to state a
Speciic dollar amount as cxempt Altamativedy, you may cladm the full fair market value of the Braperty being exempted up to the amount
of any applicable statutory limit. Some sxamptions—such as those for health aids, rights to renelve certain bonofits, and tax-cxempt
ratirenkent furide—oay be unlimited in dollar amount However, if you claim an exemption of 100% of fale market value wieder a law that
IIMS The ean pte to a particular dollar amount and the value of ihe progerty is determined to excood that anvurl, your exemption
WOLIE be fiibed to lhe applicable statutory amount.

ea Identify the Property You Claim as Exempt

7 Which pet of oemplions aro you claiming? Gheok one ony quand your apouae As fling with poe

wi Youare Gaining sate and federal munbankzuplcy exemptions, 17 005.0. § S22(bi03)
QO You are daiming federal axenipiiures. 17 LG.0. 3 aap

2. For any property you lst on Schedles 4B that you claim as oxempet, fill in the lsfermation below.

Brief deecription of the property andiine on Cument value ofthe = Amount of the exemption you claim Specilic laws that allow exemption

 

 

 

Schedule A‘B hal fs thes property Portion you man

Copy the value fom Chrect ory ome bow foreach om

Sotodubke A
oe | fur ¢ 800.00 Fla Stat. 222.26(4)
GE Scien aL Sa Oo 3 : . ou)
ie Bien 2) 100%) of tair marked value, up to
Schoduie ve FO any appacadle sistutory lima
cane Eisctronic 290.00 Fla. Stat, 222.25(4
ascnpan Bot J | ad B.otal age 2514)
Line fren z fl 100% of tair market value, up ta
Schedule 4,9- fy auplicuble staluiory limit i
aera: © moles: 5150.00 Me Fla. Stat, 222 25(4)
Line tram M4 100% of tair market value, up te
Screcute AG: 1d iny applicable staiutary limit

3. Are you chiming a homestead exemption of more than F170,3507
(Suber tadpisimen, on 4022 and every 3 years afer teal for cases fled-on or after the date of adjusiment)
wi Ale
Ll Yes. Cid you acquire the propamy cowanad ny iy eaenplion within 1,215 days betore you fied ihia case?
LI Ae
Cl ves

Stticial Fevin TSC etheiule G. Thee Prugerty You Claim as Fxempr page late
Detar 4 Heny

Sov Fare

Bot
Gestnalion
Lie Som
Scamdiie AB
Briaf

Tee PTT
Ling tom
Schade “va

Bret
description

Line fam
Scfredule 448:

Erie
descriplion:
Lang from
oedure AVE
Grief

Liesl pikin

Ling fram
Schad AJA

Brel
description:

Ling from
Sovecwe AG:

Bret
description:
Line Tran
Schedule AB:
Bret
Opecrotion:

Liam fam
Schade At:

Brief
Gesciplan

Lire from
Schedule Avi,

Oret
description:

Line from
Schaduis 4s5-
Bragt
descipion:.
Line: [rr
Schedule AB

Aric
description

Ling-trgm
SCeie AV

Official Porm We:

Case 19-27189-RAM Doci Filed 12/30/19 Page 21 of 55

Dada “aris Lag, Fore

Es Additional Page

Briel description of the property and fing
on Schidive A thay beets thee property

 

Garcia

Cae frtiber ps iret,

Current value ofthe = Amountotthaasempiion you claim = Specific laws that allow cxemption

 

Check ony ona boy for aac éaenaban

os Fla. Stat.222.25(1)

a 100% of feir market value, up to

Os Fla. Stat222.25(1)

 

 

| VOOR. of fair market value, up ig Fla.stal. 222 25(4)

may applicable statutory lined

 

Hs Fla Stat. 222,25(4)

 

A 100% of fair rrearkel value, up to

ce Fla. Stat, 222,25(4}

 

 

bff 100% of fair market value, up to

Hs Fla Stat. 222.75¢4)

 

OO) 90% of ter market value, up to

 

C) 100% of tar marmel value, up to
any aoplicabic stateory limit

 

 

 

OF to of tale market value. up bo

oO 100% of fair riarkel value, up ip

L008) of tear marked value. up io
any appliceile stabutory lim se

 

C1 ager of tate marcel value, up te
aly aaplicabla statutory limit

 

Lo 00% of tair marie value, up to
any applignbia sbatsary limit i

portion you cA
Copy than wallac trom
aohadule AB
2004 Honda Clemens 700.00
a]
a ay applcati: stafutors imi
2008 Nissan Altima  § 400.00
3.2
Sewelry $ 200.00
12 it
any applicable staiutary limil
Checking account 5 240.30
V1
any appboathe statutory limi
Savings account: 5 200.00
i7.3 any applicable statutory fima
—— $ Os
sees 5 Os
— any applicuhte slauhory limit
5 Os
=e any app bCahé élatulory Emil
. 5 Os
z $ Lis
$ Cs
5 Lys

0 100% of fir market value, up to
any apolicable stetutary limit

 

Sthedule CG. The Property Tou Claim as Exempt page # oot 2
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 22 of 55

  

EER Cee ea eT eee oe

 
 
 
 

Debi 1 Aeny

Pert Mare Mids Hates

Debio 2 _
Fang, PG g) Fed eee Poa Mute Lost Foon

Unite! Seatne Flankrapiey Coortdar the: Southam Opin of Florida

Case number :
L_titknawn OF) Check if this is an

amended Filing

 

Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property 12445

Be a5 Complete and accurate as posaihla. ft hwo married poople are filing together, both ara equally rasponaible for supplying correct
information. fimora space is needed, copy the Additional Page, fill it out, number the entries, and attach Ht te this fon. On the lop of any
Sdditional pages, wrike your name and cas¢ number (lf known.

 

1. Downy creditors have claims secured by your proporty?
He. Check is box and subret thes form to the court with mur alher achedules. You have mething else to cepeort om Chie foun,
Lo ¥es. Fill in all of the: information tain

| Part 4: List All Socured Claims
Coton A Cokwnn & Gakurin

2. List all secured claims. tha creditor has more than one 2ecured claim, list ihe crod#or separaécly .
: ae aL Aumont a isla Value of collateral = Linse-cumed
for cach claim tt morn then ome creditor hae a particule: chirn, list fue other ernciéors in Part 3 es itt cae ta sires this pede
AB TInCK as possibile ihe cain In aslpnenetesal order ecoording to te crestitors mame valli cod beral claim

[ei] Describe lhe property that secures the claim: 5 £ 5
Caeddice'a Flare

 

Arise See

46 of he iste pou file, the clam es: Check off thet apply
LJ Centingeni

Ed Lin burch

Ca Me IP Tinta OO Dispuind
Wit wanes lie del? Check ons Macura Of lige Cheech all that opty.
La) Debtor tony O] An agreement you Meh: [such wo motlgage of secured
LY Catia: 2 only carlogn’

Sieutory ken [such as tax lien, mnchante’s lian)
Aveagment fen from 2 kweli
Ceher (cluding 2 agit to offse7]

CD Gebtur t ang Uebtar 2 only
CD Atteaet one of te debtors and another

UO

OF hock if this claim relates to a
GOmeniienity geo

Date debs wee incurrod or Last 4 digits of account renner

- 2 gen ow ne
Lza Deecriie the property that secures the claim: 5 5 cy
Crestor: Nang

 

 

henner Friel
As of the date you tila, tha claim i: Check all that apety.
ay OF) Gonangent
Oo Lind equncd rei
ily [HH | Of Ce oO Ciemuhed
Wiha owes thie debt? Clone cue Nature of lhe. Check all taal duly
I . é
O Debtor | omy Ch an Hip HAmest pou oe (euch 25 momgage of secured
all Ceca 2 uly ear oon
C1 etiee tT and Debio 2 only LD Statutory then (aed ag tc lien, mechanic's hen)
LD Ad beset cates a thes thesdsteates sare srricrttpesr Lad) daschgreasnat Ginvy deere st tyiorenatl

uO Cer (richeang = raght io ots]
LU Gheck if this claim relates 1 a : —

onmmunity debt
Dato dab wns imgucresd lasté digit ofaccoust number

Add the dollar value of your eniries in Column A on this page. Write that number here: E-

Ofimal borm: 1)6t Schedule O: Creditees Who Have Clams Secured by Property papa Tot 2
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 23 of 55

Lasket 1 Heny : Garcia Case qumber ofiecan;
Feel Heres idee Hera Lat Hite

FEE hist others to Be Notified fora Debt That You Already Listed

Use itis page aniy if you hawe olbers to be notified about your bankruphey fora debt that you already listad in Parl 1. For exampée, if a collection
Agthey i trying te collecl from you fora debt you owe to somone elpe, lel the creditor in Part 4, 2nd than list the calleetion agency here. Similagty, tt
you hava mora than one chedier for any of the debs that you listed in Par 7, leet the additional creditors hora. Wl you wie opt hewe additional persons to
be nobfiod tor any dabte i Part 1, deonet fill out or submit this page.

[| MAA, Onwhich ting In Part 7 did you enter the creditar?
Mame Last 4 digits of account nainiber

 

 

Nurriteyr Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oy Sinise OF Code

| | On whieh time in Part 1 did you ember the creditor?
enn Last 4 digits of acount number __ zs
Number Erect i
City Si 2 Code

| | Onwhich line in Part 1 id you enter the creditor?
Hanne Last4 digits ofaccount number
Mumiber Street
iy Site ZIP Goce

Quwhich fing in Part 7 did you enter tho creditar?
— Last4 digits of account number _
Number = Sees :
Gity iste FF Geode

Onwhich nein Part. Ged you omtorthe creditor?

ame - Liel+ digits ofaccounimumber
Faure beer ene =
chy Etats ZIP Code

| | On which line in Part 7 did you enter the creditor?
Flnscres mE Last4 digits of account numbers
Hieber Sheed
cay ‘Blata FIP Gene

Offical Form 1060 Part? of Schedule 0: Creditors Who Have Claims Secured by Property paget oof ft
  

aT

Case 19-27189-RAM Doc1_ Filed 12/30/19

PER ete ste met gee tn

Page 24 of 55

 
   
 

 

 

Tater 7 Heny

Tien: Mara Mes Bir fice
Dralion ¥ ;
(Spr PAS) ees] eee Allddile Mauss:

Lhided Salas Fankiepicy Court forthe: Soulhem District of Flonda

CO Check if this is an

 

 

 

 

i = amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 4245

 

Beas complete and accurate as possible. Use Part 4 for creditors with PRIORITY claims and Part 2 for eraditars wh NONMPRIORITY claims.
Liet the other party to any executory contracts or unexpired leaees that could result ina claim. Also list execulery contracts on Schooula
4/8: Property (Official Form W6A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Oficial Form 1066) Do not include anny
creditors with partially secured claime that arc listed in Schodule O: Creditors Who Have Claims Socurcd by Property, I inore space is
needed, copy the Part you need, fll It out, number the eniries in the boxes on the etl Attach the Continuation Page to this page On the top of
any additional pages, write your name and case number [il known.

Ea List All oF Your PRIGRITY Unsccurcd Claims

1. Do any creditors hava pricy unsecured claims against you?

i No. Go lu Part 2
OO ves:

List all of your prarity unsecured claims. fa creditor has more har one priority unsecured claim, list the creditor separately for each claim, For
Gach dein feted. identify wheal type of claim fis. te claim has both piety art nonpnonty amounts, list that claim here ard show both priomhy and
honpeiocity arnounis: Ag Much as POBSINe, lial the caine in alptabetical order areording to the crediler’s name. If you have more than tee peiceily
Lurene Claims, Tl out the Conlinuaian Page of Part 1, of more than one creditor hodds a geticubir claim. list the other credkiors in Parl %

[Foran axplaneton of each type of dain, see the ingiuctions for iis tom in the instruction booklet)

 

bil

 

 

 

Offical Room ifKiE

Creep Coator's Meme

 

Pit bapa Siow

 

thy See Ate
Who inicunmed the debt? ceunk ow

OF Getter 1 only

OF vette 2 only

) petior tand Debtor 3 only

oO JAD hie Loew of Uh dette ancl sete

CO) Check if this cain ia for a conmiunmiy debt
la the elim subject to offset?

CO ta

CO) ves

 

Sa nrty Cmte 5 Kinane

 

Yumbor Sirect

Cnt Simin

AIP ocr:
Who incurred Chee dub? Check one,

tel Debio 1 only

OF) vebtar.2 onty

fl Weblo} and Debtor 7 only

oO Ay loge aid Of Ue debtors ged aerator

OF Check i this claim is fora community dees

Is thee clair Subject to allel
O Ha
me

Schedule EF: Creditors Whey Haye Unsecured Claims

Tetal claim

Priority

amimaimt

Nonpriocity
emcee

Lastd digits ofaccount number 5 =___ a

Wihan wank fhe dab oecgrrned?

AS of thie date you tile, the claim me: Check 2] that apply
Oo Contingent

CI) uetigudated

TC cispured

Type of PRIQRITY oreecured claim:

LI Ceormyet: tu pond ctl gentores

(OD Teese anit certain oer cebhs FO dee the geewciniicre

OF isis tor death or personal injury while you vere
inkuicate|

OD) ohrer. specity

Lasta digits of account number sg & 5
When was the debt incumed?

45 ofthe date you file, Ue claim fs: Chece af that anny

LJ coningen

LD Unhqvdaied
id [ox priest

Tyoe of PRIQRITY unsacured claim:
a | Dieaeeait: auuppeirt ind LS.
O Thee and vertam ole dents you oem the ocean

(CD Ginny teen teh OF Berend Inn wiihe you wore
Inicadcabed

LL) cine. Gpeciy

 

page tot
Debtor 1

Pr hres db aor Lowt Hoona

Ee List Al of Your NONPRIGRITY Unsecured Claims

Heny Case 19-27189-RAM Bo¢.1 Filed 12/30/19

Page 25 of 55

PERE it eraser)

 

3. Da any creditors have nenpriority unsecured claims against you?

L] No. You have nathing ta report in this part. Subenit this torn to the Guurl with your other schedules.

Yes

4. List all of OUT MOM Ory Wines orisd claims inthe alphabetical order of tho creditor whe holds cach cial If a cradilor has more than one
TOnponhy Unsrcured ean, Bal the ceditor separately tor each dain, Toreach claim listed, identity wheal kype of claim it. Do nod Est cen, alncady
Incladed in Pat 1. i mone than one crechior hoki a particular cain, fist the other crediors in Part 3. you have more than three Ton princihy unsere

Claims tl out he Continuaiion Page of Pat?

fs | BANK OF AMERICA,

‘Slanveuntly taerbier’s heer
PO Box ge2238
Tonle Ghent

El Pasa
Gry

 

TH

oir

Fo9s0

r #10 tinea
Who incunad tha debt? Geeck one,

verter t only

DD) oetter 2 only

LY Gatto 1 and Lisntor 2 only
LL) Jat east cng of the chubinrs ane ceether

LC Check if thes claiit is for a community debt
is tha cabin subject te offset?

7 nc
Ld es

BANK OF AMERICA
Kionornadty Crowitor's Mame ;
PO BOX g827355
Kumar Sit

El Paso

cap

 

Taos
OF Code
Who imeurred the dewe? Check ane
id Ceetrtar fondly
LL] Gubia: Janly
U1 Qebier t and Debter 2 oney
OD wi meaes one of the debiors and arvatines

© Check if this claim ts fora community debt

Is the claim subject to ofsel?

wo
OO yes

COMENITY BANK/VCTRSSEC

fenantty Creators blperey

P.O. Box 182789

 

Mugeter Groot
Colunaus
oy

CH

Suk

43718
If Cama
Wituy ingiarred the debt? Ghock one
| Debkr 1 onig
LY Debtor? onty
LY Detior 4 and Detttor 2 onty
fall vs becca den af Lhe debtors and another

LJ Check if this clain ia for = community debt
la the cleim subyect to ofa?

i ae
OD ves

‘Official Pon Toe

Schedule EF: Creditors Who Have Unseeured Claims

 

Total clan

Lasi4 digits otacecunt umber 2 2 8 &

as uatoamber = : 2,763.00
Whon was the debtincurred? O21 1/2009
As of the date yieu fly, the claim tc: Check «il that apply
OF Gonhngent
DF) uniquidated
OF trsputed
Typo of AORPRIGRITY unsecured chal:
(1) Stuctont tecana
tel Obligations wring cut of a separation agneernent of dnorce

That you aid nat tapoct.as ponte claims

LD rheetes kon Or Broth shai Glad acd orth simlar debés
if cue Specty Credit Card _
Last4 digits ofaccountnumber 2 7 5 7 See 11,788.00,

When was the debt incurrad? Tz W2015

Aa of the date you fila, the clain ix: Check ol that sets.

Ll Gunknyani
il Untiquedelae
(AD Ditagnastat

Tyne of NONPRIORITY unsecured claim:

CO) studentioans

o Obigatons arising yul ot a separation agreement or cigs
that you did mot (eae sa prignty dams

LL) Getsts i Penn or prot sharing plats, sei whey eoniar debt:

hl coer Specty Credit Cart

Last4 digts of accountnumber 1] G& 4 6
When was the dabtiscurred? O01 017

eat dy

As oof tha dale you File, the claim bs: Cinch wll cot apply

Contingent
Cy A Frdacguie beaten
LD Piigeutet

Type of MOMPRIORITY uUnsocured clair

CI Stuciers Inearrs

LL) Coligations arising cma ely peparstion agrpement of divernn
Ut you dig not report os priority chen
OF) tepts pension of aeott-ahancrg plans. and other similar datite

of other. Specty Charge Account

page? _of F_
Heny

Pru Flee

Deebtor f

Mb ann lad Kenn

Case 19-27189-RAM Rogd Filed 12/30/19

Page 26 of 55

TST if kopert

Ea Your HOMPRIGRITY Unsecured Claims Centinuation Page

Alber fading any onbriee on thre page, number them beginning with 4.4, followed by 4.6, and so forth.

 

4.4

 

 

 

SYNCBEICARE CREDIT
Morgeiorhy Comers Kare

PLO. Box 965036
Surpiee Svea
Orlande FL

Shy Sie

 

32896

Pine

Who Inqurred the debt? Check ores.

La Debtor 1 andy

OF wetinr 2 ony

O) pebinr sane Debtor 2 only

O At lea one od oe debian ang another

OD Checd’ if this claim is fora cumimunitr debt

bs the claim subject to offect?

af He
OF ¥en

SYNCBIROOMS TO GO
Ranpricty Credo @ Meme

P.O. Box 965036

faerie reed

Orlando FL
Cy Se

 

 

22855

ZF Coda

 

Yoho incurred the deol? Gresck ome

| Debio: 1 ont

o Usbhgr 2 ony

OF) pebine 1 and Oettar 2 only

wl Atieast one of the depiocs and another

a! Check @ this cleim is foro Gurmimurily debe

Is. the claim subject ta offsct?

mn
OF ves

CREDIT COLLECTION SERVIC

Aiwupprcrdp Lcoechtie' a Men

P.O. Bow BOF

Partilar Set

NORWOOD MAL
ty : Bla

 

 

02082

WIP Sila

 

Who ingarhed (he deir? Check one

V2 Geptor t only

tel Geblor 2 only

OF Gebtor t and Debtor 2 only

LJ Ad boot! ono! thet do bbot ond ainattecy

J) Check @ this claim & tora emmainity det

l= the claim subject bo offeel?

id te
Cd wea

Otical-Fonm 1O8EIF

SChedule EF: Creditors Who Have Uneecured Claims

Tertad claim

Lust digits ofaccountnumber 2 3 1 ¥_ 4/0 ee

Wihan was the debt incurred? = O1/152072 Gut ff

As of the date you file, the claim ts: Chock wall Bet apply

) contngen
LJ Lo relbcpmad aa teed
OF Disputes

Type oT HONPRIORITY urisecured cham

OF ‘smdenticans
OF chigetens areing cut of! a separation agresment-or divorce tar
ou dal ao Capel ae pwiatily rhs

() Geepes to pension or profitshacing plas, and other sieilar cen
SA other spacey Charge Account

in a EE. cn

a_2.274.00

Last4 digits ofaccountnumber 4 5 2 6

When wes ihe debtincumed? 10/25/2017

4g of (he cebe poo file, the claim is: Check al that appy.

LD Cevstingcant
LP pndicguisiengesl
LU Piisamateerd

Tyoe of MOMPRIORITY Unsecured claim:

OD Sturt fname

OF) quegenens meng gut of = seperabon agreement or divoree that
pou did nod eoport os priory chains

OD Cwdis id PRA Ln praibebraeiy pha, aed cre aimaker ciety
Wi oiner Seeory_ Change Account

: 81.00
Lastd digits of account number 7 Of 2 |

O42 72019

Whar was. ihe debt incurred?

As of the dete you file, the claim fs: Check ali that apply

i | Corhngent
CD ventiguidated
DO) thaputed

Tyie of MONPRIORITY undecured cain:

LJ) Studer ioane

LI} Obigatens ansing outer 2 separaben agreement x dears thal
you aid nod cepect as print; climes

CU cxtats fo pao protibebariny phere, aced other simiber ceeble

Ga cine Spent, INFINITY INDEMNITY INSURA

waged off
aebimn 0 Heny

Pint Kena BSE Clem Lepl Hore

Case 19-27189-RAM Doc Filed 12/30/19 Page 27 of 55

Cac crab urine

 

ES Your NONPRIORITY Unsecured Claima — Cantinustion Page

After listing any entries on this page, number liem beginning with 4.4, follawed by 4.5, and so forth.

 

 

 

Af

 

Othmal barn TRF

DC SYSTEM COLLECTIONS

Bbcnppnrmriy to eededce oo. Fear

PO BOX 64378

 

qurber Sieg

Saint Paul MN 20164

 

Cay Sint: HF Goce

Wea intudrid tee debe? Cece une.

GF pester 4 ony

LI pester 3 ony

Lad) encor 7 ond Desttor 3 only

La) At eastone of the cebtors and another

LL) Check tf this claim ts for a community ecb

Is tha claim subject to oftsctt

if no
LI] vee

MIDLAND FUNDING LLC

Momqeemarly ioreedeica ‘at Harr

220 EAST BiG BEAVER RD # 300

 

Sunbar Shree

Tray Mil 48083

 

‘aay Sale CF Ge

Who incurrad tha debt? Chece one.

Ad peter 1 ont

peter ont

LY fetter 4 and Meteor 3 only

(C) Ar eccboee of the decors ond ances

LJ) Check If this claim is tor a communaty debt

Is tha claim subject to offset?

i ts
OF vex

MIDLAND FUNDING LLC

 

kereypriairy Canine: hoo

220 East Big Beaver Rd 300

 

Humbar Sire,

 

Tray hil 43083
ig

Bie OF Coe
Whea inturrad ta Gabe? Cheek one
{dl Detor 1 ont
LY Maine F raily
Oo Debtor 7 and Debter 2 oir
| A leastore of he docniors. ond anor
heck if this claim f& fore community debt
Is-the claim subject to offset?

i no
OD ye

Schedule ElF: Creditors Who Have Unsecured Claima

Tote! claim
Lasté digits ctaccountmumber O 1 7 4 ; 2,070.00
Yhon was the debt incurred? Or/31/2019
fs of the date you fila, thee chain fac Chee wll teed apply
C] contingent
OD Untiquicaresd
oO Dimple
Type of NONPRIGRITY unsecurad claim:
OF} Stacent bans
] Sthgahons ansing out of a separation agreement or divorce that
pou did ee nepit aa pricey clea
OD Betis i: persion or orotit-sharing plans, and other amilar depts
ad ner. specty_ MIDWEST BONDING LLC
Last digts otaccoumt number 8 7 OO 7 § 3,197.00
When was the debtincured? OS/2d/2018
As of the date you Mla, the claim isc Glusch all tet apply
O) contngent
LI] Untgquisamd
C disputed
Type of NON FRIOAITY unsecured claim:
CO) student loans
LI) Ctligations arising cot of a searation scene er diverse thet
yoy did mot repo se poomty Game

cl Debts to persion or profit-sharing pons, end oltaer samnier dele
af omer Speci, CITIBANK NA ge

, 3,180.00

Last4 digits ofaccourtwumber 8 0 8 &

Wher wos the deitt incurred? OBST (2018

Asoo? Ute dade you file, dhe claam i: Checs al that aety.

-| Gurbnyerti
OF Uniquicated

tal reputed

Type of MONFRIORITY unsecured claim:
O Sthucdkeent haar

LJ OOliggrons wiisiiy oot of a wopereian age eerrees or ayers thet
yor did NOE report ae pony dams

- o BO Petree Oe fer Aang gene, ec other emider dabte

DO) pets i Tesharing pl i

kd omer spect SYNCHRONY BANK

posed of Fe
Deabtor 1 Heny

ad la re

laters

Case 19-27189-RAM Doc 1 Filed 12/30/19 Page 28 of 55

were

rae Your NONPRIGRITY Unsecured Claims — Continuation Page

 

After listing any enbriee on this page, numbar them beginning with 4.4, followed by 4,5, and eo forth.

4.
[af PORTFOLIO RECOVERY

 

Hinmpriority Cordon | Mgire

120 CORPORATE BLVOSUITE 100

Mumacr ErHe!
Morfalk
ty

Wino ietintrid the dobé? Oneck one.
Gal enter 4d oniy

DF Debtor 2 onty

OF tebe 1 and Debtor 2 onk

OF 4) betet one ofthe debtors 2nd anothes

LU Check if this cisim ts fora community debe

[3 the claim subject to offset?

fl no
CD ves

ail

 

FEDLOAN SERVICING

VA

tn

23502

26 Coo

 

 

Mongonhy Coavwtiere, Reve
POB 606710
Torabew then

HARRISBURG

PAA

17105

 

By

Wine incunned the dobt? ies:k one.
hal nh 7 ponte

OF pepo z ont

) pettoe 1 and Qebior 2 only

(Ad beset une of the debbors and another

OF Civeck if thes claim is for a Comneniuaniqy els

& tha cham aubpect tu offset?
i ne
Cl ves

FEDLOAN SERVICING -

Se

al" Coke

 

 

 

hunprinsly Gresko 5 PAE:

POR 60579

Hin tiber Seen

FARRISBURG Pa, 17106
Ci Ear 0" Dose

Who iturrygd lhe Gebty Check onc.
Ld Dedatur 9 yrdy

CE) Betis 2 arly

OF fetter) ane Debtor 2 aniy

LU) At lsat ene ce fe debhors anid eruihee

fal Chock if this chain i fore community deat

Is the Clon sibjeen to ofheet?
i no
 ¥ee

Official Form A05E/F

Sclmevuie EF: Craditors Who Have Unsecured Claims

Total clam

Last4 digits otaccount number 71 6 4 6)
121 8/2075

s_ 427.00
When wes the debt incuned?

AS Of the dale pou fila, the claim ig: Check afi that apply

LJ Conilicepart,
Ld Lintfiyu ichetart
Oo Disputed

Type of MONPRIGRITY unaecurent claim:

) student isan

oO ‘ObEQa1ONS dere euler! 9s separation agrenmant ar dias that
quucad not report as orodtty chains

D Chto Goreaun on prot-shanngy plane, and otter aiciker depts

af Cun. Syeuty_ COMENITY BANK

 

Last4digits ofaccountnumber 3 OF DO
Wihan wears Che debt mcorredy Oa V2005

As Ue dabe you file, thie clatna ia: check afl tat apply.

OF caning
CO weve
loll Chisqeuiteaed

Type of NONFRIGRITY unsecured claim:

BD Student toans

LJ QOigaincs BrRung Gut of a Separation &geeemect or crvorce that
WOU did mot haphir! a prinmhy cams

LW) Geb Pengo or peak sharing none, aod ofthe samier debts

tol Other.

 

 

=.

1,043.00
Lattd digits of account number 3 oF DF 0. _————

When was dhe debt incurad? ONZT2009

As of the data you file, the claim bs: Cheos all thal apety.

O Conbryen
OF untquicates
OF Disputed

lype of MONPRIORITY unsecured dain

Hi Shniant inane

O on WPSeOS Seng Out OF i aeperwtion agnsamom or deans that
you Gd Ai tool pratt dain

CO) Debts 92 pension or prott-sharing wang, aod other smfar dobla

Ly) cra Senay

pages of _*
Heny

Pex Hore

Debicar 1

 

hides hora Lav Harea

Case 19-27189;RAM Doc1 Filed 12/30/19 Page 29 of 55

MUTED (iF brainy

 

a Your MONPRIORITY Unsecured Claims — Continuation Page

Alter lating any ontrios on thls page. number thom beginning with 4.4, followed by 4.5, and ao forth.

 

 

 

44

 

HYUNDA| FINANCE

Pacer fay reed haem

P.O. Box 660891

Siro

 

 

Number
Dallas

ay

TH

Sob he

T5266

OF Cine

 

Who incuned tha dabt? fherk om

Ld Dots 7 only

OF) tater 2 ony

C7 etter 1 and Debtor F only

LO ot ont one ofthe debtors and anothen

L) Cheek if thie claim is fora community dell

le ihe claim subject to offsat?

wi Ao
CT ¥en

Bank of America c/o Andreu.Paima,Lavin &oolis Pllc

Sorgatent hy Crudiior's Pham

815 NW 57 Ave Suite 401

 

 

Puri i

Miami FL 33126
Coty Nowe DP de
Whe ingurred the dott? Check cre

byl Detrice 1 urdy

Ld Cebtce 2 ott

OF) pettor tang Detnor 2 only
pt teasbone of the detvors and sroter

LU Chenk if this claim is fora community debs

{6 the ciaim subgect to offset?
i) ing
Do ver

Bank of Amenca cla Cooling & Winter LLC

Aengrtoriy (C reniea @. Alger

FHO1 SWS Ct Suite 310
mr oof
Plantation

tity

 

FL

Sum

aa324

TF Coa

Who incurred the Gebel? Chock one

4d seo Tony

ee Punly

CY teiter tan Debtor 2 ont

OF Al kestone ut the debtors and ancthar

C7 ties if this claim ts tor a Community debd

be Lhe claim subject to oftsat?

al Nn
fall Yes

OARoal Foon 16FF

Schedule EF: Creditors Who Have Unsecured Claims

Total ¢laian

Last 4 digits of accountnumber 1 3 2 5

11/07/2015

5 5,837.78

When was the debt incurred?

45 ofthe date you file, the claim ig- Check ol thet aopty

a Cantiigerd
| Under beret
O Daoudi

Tyoe af MONPRIORITY unsecured daim:

CT Student loans

CO] Qéligations ansing ont of a Sthaustin soreement of dlvorce thal
YOU did mot report aa priority clams

fel Dotto te parion of prot shialives plura, and otter similar debs

3B omer. spect Installment Account

 

Lastd digits ofaccount number 4 F 6.
1202019

sao fee
ely

Ween was the dent imeurrad?

 

Ag of the date you tile, the cheim bs: Check all ther apply

J contngen
Q Utiguiad ted
O oeputcd

Type of MONPRIORITY ursacued chen:

CO) Studentioans

Oo UDI iOnS aisinig oul fs yeperston agreement or deyvcesap Url
you Gid nod report as priority deiens

Q) Debts 2 pansion or proteesharing plans. and glher simiur dents
Cher Sproty Civil Claim#2019030476-SP05

 

5 14,788.61

VOeo20715

Last 4 digits ofuccount number 3 6 2 OG
When wes the dabt incurred?

fs of the date you fila, the élain ig: Coeck ofl mat apply

oi Contingent
OF Urtgurdtanes
OF) tiepates

Type of NONFRIORITY Unaecured claim:

Student tans

OF cetigations Aihing Gul, ply SepEton agreement of dhvarca That
you did not report as petoriby clans

OD) nets tn feroion i probbshanag plans, and offer aivike dents

thes. Someity Civil Claimdt2019-023525-CC23

page’ ot “tl
Debtor | Heny

 

rel Heres A Mora Lact Hera

Case 19-27189-RAM Doc 1 Filed 12/30/19 Page 30 of 55

Can Ue i ret

roe 2: NONPRIGRITY Unsecured Claims — Continuation Page

Afler Reting any antics on this page, number thom beginning with 4.4, followed by 4.5, and ao forth.

T ]

jd
— q Midiand Funding coAndréeu Palma,Lavin&Solis.PLL

 

Reorgricady Cosi a Same

BTS NW 57 Ave Suite 407

 

 

 

 

 

 

Munioer Fant

Nalini FL 33126
Cy au OP Gok | ae
Whe incumed the debt? rreck cer.

Gd Getior 1 only

DD Detter 2 onty

loll Debtor 1 and Dabke 2 acdy

OT As lass! une of the datos gin sneer

Lh Check if this chao 2 for a Geueimeurily deel

le the claim aubbjeck to clhoel?

if bo

TI yee

Migqreuthy apcidca’s hears

a Sit —

Gig uly fl" Cocn
Who incurred the febty Checs ane

DD tetior tony

tal Debtor 2 ony

DF Gebtor 1 and Debtor t only

La) At east one of the debiors and another

LL) Check it thiz claim is for a Community Gaby

Be ihe clap abject hy oliael?

ho

L) ves

Morpronty Cendser's Soma

Farrow Bautt —_ ==
Lay : — Kiel OF conde

Who incurred the deft? Check one

(LD Getter 1 ony

OF) oattar 2 only

FD tebe tard Gebre ety

| Aileost ono of the doeblors and wnaiber

OF Check & this claim is tora Cxrtatieuriily dete,

la thee claire subject le ole?
LH mu
a | ra

Otteaal Form WGEIF

Schedide EF: Croditors Who Have Unsecured Claams

Tot claim

: potie &
oft y

Last 4 digtts of aecountmumber 1 4 4 a

12/18/2019

When was the debt incurred?

Os of the date you file, (he claem ie; Check all that acly

O Cuntngern
1 Untiquideted
Oo Cerpuriest

Type of MONPRIORITY unsecured chai

O Studenticans

OF Sbigatens aceing cuto! a separation agrecimant ar divans hal,
you did nal rapa as onity cams

OF Geter ta PeCSen oF prott-shanng plans, and otuer similar debts

Hf otner, soecry_ Civil Claim#20194031449-SP05

Last 4 digits of account number

a &

When was the debt incurred?

AxsoOP thet lake pte Fake, Yew claire ig: Check al that apply

O) contingent
OD uniquidated
O oisputed

lyn of NONFRPORITY lingecured clair.
Etch kenmetct

Ciligatiogs arbi) cet of a eeperion Sgeeement of divorce that
you did mot repr as preity Seats

Debts pani on profit-sharing plans, and other amiar debs
Ceher. Spectr.

OO OL

 

Lael 4 digets of account number ___

When was the debt iiturred?

4s of the date you tile, thee ¢claen ta; Check ol tet appt.

lal Contingent
OD) Unéiquatatad
Oo Disputes?

Type ot MONPRIORITY untecured Gann

OF Shidentinans

OF Obigations seaming out of a eeparbon agrooment or drenros that
you did not report aa pectrily chair

CO Mehes ta peewinn or profit chasing plans, and other sivilar debts

OD other soeciy

 
Debi 4 Hen
Pint hora

Add ee Shae

Led hor

Case 19-27189-RAM Doc1 Filed 12/30/19 Page 31 of 55

PLT! ie ees

Ea Uist Others te Be Notified About a Debt That You Siready Listed

 

5. Use this page only If you have others to be notified about your bankruptey, fora debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you tor a debt you owe to someone alan, list the original croditor in Parts 1 or
2, then lst the collection agency here. Simiiary, if you have eiere Wan ane creditor tor any of the dette that you lested Im Parts 4 or 2. st tise
additional creditors leere. you do met have additional parsons to be notified for any debts in Parts 1 er 2, de net Gill out or submit thes papa,

NIA

hana

Murtha Siva

 

haoty

Pate

Site iP Gon

 

Faure saat

 

ain OF tne

 

 

Hurhear Spite

 

 

Oy

She oF Codd

 

Peace

Mumizer Suc

 

Shae a Con

 

Sure

 

Mimniwar Sureut

 

Cay

Sint ZF Coca

 

 

Coy

 

hired

Murhse oie

lain JP Cie

 

Paty

‘Oficial Porm (ogee

 

shas ZF Cescke

On whéch entry In Part 1 of Part 2 did you list the original creditor?

Ling ot (Check one): O) Pail 1: Creditors with Priority Unsecured Claims
OF Part 2: Creditors with Nonpeiocily Unegcured Claims

Last 4 digits of account number

On which eviry in Fart 7 or Part 2 did you fet the omiginal creditor?

linn oft (Gheckaney: OO Part 1: Grantors with Prievily Unsecured Claims

L) Pan Creditors with Nonpriority Unsecured
Clams

Last4 digits of atequnt number

= ee =. =

 

On which entry in Part 1 or Part 2 did you list the original creditor?

Line Of Check oviel: Ll Part 1: Creditors saath Prigtity Unsecured Clams

LI) Part 2: Creditors with Monpriorby Ureecured
Claires

Last 4 diglis of account number

On which entry In Part (1 or Pert? did you list the original creditor?

Line of (Gheckane: O) Part 1 Greditors with Pricsily Unsecured Glaims

O) Pan 2 Greditore with Nopriority Unsecured
Gams

Leela digit of account numbor  _

On which entry in Part 4 or Part 2 did you let the original creditor?

lar of (Check one): lll Parl 1: Creditors with Pronty Unsecured Clans
OF Part 2: Creditors with Nonpronty Unsecured

 

Chitin

Last 4 digits of account number __

On which ontry In Part 1 or Part 2 did you list tha original creditor?

Ling a (Ganckanee OD Pant 1: Creditors with Priocity Uneecured Claims
OF Pav 2. Creditors with Nenpriorty Ungecured
Chams

Lest 4 digits of account number _

On which ontry in Part 4 or Part 2 did you list the orlginal creditor?

Lori: of (Check one J Part 1: Grerdtiors wath Prony Unsecured Clams

O} Parl 2: Creditors with Monpriceily Ureserured
Claims

Lasl4 digits of account number

Sohedule Ge: Creditors Who Have Unsecured Glains page= of T
Case 19-27189:RAM Doc1 Filed 12/30/19 Page 32 of 55

Gabi 7 F any Case furnlar pase

Pir: Fulitiem andr Sur Loo! Pear

ag Add the Amounts for Bach Type of Unsecured Claim

6. Total the anbtunts of cortain types of unsecured claims. This information i for Statistical roporting purposes only. 28 W500. § 189.
Acd the amounts for cach type of unsecured claim.

 

 

 

 

 

 

 

 

 

Total claim
Total clans 6a. Domestic support obligations Ga. 5. 0.00
P
ORLA io Tastes al ceriain other debts you owe the
govermment Gh 5 0.00
Gc. Claime for death or parsenal injury while you were
intoxicated bg ‘ O00
Bd. Other. Add all other privity unscourad claire
Write that amimunt hee, oe 4 § 0.00
Se Total. oq ines Ge ihtough Gd Ba.
; 0.00
Total ¢laim
Total claima Gf Student loans BT 5 2,933.00
Tom: Part z fig. Obligations arising out of a separation agreement
of divarce that you did mot report as priority 2.00
chim 8g. So
Sh. Debts bo persion or profit-sharing plans, and other
similar debts 6h 0.00
Sl Other. fudd all other nenpriorily unsecured claim.
Weile (hat amaunt here, a 43,346.39
ai. . dele i j i.
6]. Total. Add ings 6f through Gi | " 46,279.39

 

 

 

Lal Farin FORE Schedule EMF: Creditors Who Have Unsecured Clains page a ors
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 33 of 55

SEM et ied ica tte dee eet

   

 

 

tebtor Heny

Tie hoe BR Sci Sk oy Lee Fidiier
Uebiar 2 .
(Sfuuse Any) rari Hare Wake hate Loan! Mery

led hates Barkiuphey Gourttor the Souther District of Floride

Cc mber
eb QJ Check it this is an
{© amended filing

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 1218

Oc as complete and accurate as possible. If two married people are filing together, both ana equally reapansible tor supplying correct
information. [ff more space is mocdadd, copy the additional page, tM it out, number the entree, and attach it to this page. On the top of any
addlonal Pages. write your name and case number (if known),

 

1. Do you have any exaqutory contracts or unesapirad Maco?
J No, Check this bux Ang Te Sis form walh Be court wath your other actiedules You Have nothing Gt bo reooet on ibis orm.
Ld Yos. Fil in ull of tho infocmalion below even iMihe conkact of eabes are listed on Schenule 4a Property (Official Forn 1060uF)
2. Les seperately each person or Company with whom you have the contract or lusse. Than SLale what eaoh contract or lewse is tor (for

cxampla, feanl vohicka legee, col phone}. Ser the nah uctions Tor thie [orm in the ingtruchon bookk for more e2aMpi96 Of execifary coriracts and
Lane leases

Person of company with whom you have the contract or lease State what the coniract or Keke is for

 

 

Mame

 

Hiuirricenr uireat

Cily “fia ZIP Code

 

Narmag

 

 

Humber erg

 

cy Stale IF Cente
23

 

 

ame

 

Hucniear Shen

 

 

City fis ZIP Duda

24

 

Name

 

 

Nombar Seon

 

ity Srle 17 (Sache

 

 

Number ies

 

Caly Slee ZIP Cinly

OMcial Form 1083 Schedule G: Executory Contracts and Unexpired Leases page dof 1
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 34 of 55

EU Been cri ier dec cten

   

 

 

Ohta § Heny 3 Garcia

Fen Har Vhbir Hee Litt Seen —
Debtor 2
ns, Bie) Pectin, ele Shoe Loe hore

United Slabs Bankruptcy Court fer thay Soulhern District af Flodga

Cone
| Of itteri|

 

 

CD check if this ran

amended fling
Official Form 106H _
schedule H: Your Codebtors 1246

 

Comebters aro people or entities who are also liable for any debts you many have.
ara fling togather, both arc oqually responsitite fier SUppIving Gormect Informatio
and number the entries im the boxes on the lett, Attach the Additional Page te th
case number (if known). Answer avery quastion,

Ba ae complete and accurate 28 possibie. If twa marred peopia
nL here space le imeded, copy the Additional Page, fill it out,
is page. On the top of any Additional Pages, write your lame and

4. Do you have any codebters? Uf you are Ti

td we
oO Yes

2 Within the last 8 years, have you lived ina COMMmunity property state or territory? (Conwy angevty states ane feifanes indude
Anzona. Califomia, idaho, Lovisiana, Nevada, New Mesioo, Puerto Ring. Texge, Wieshingion, and Viseonsin J

wi Alo ip $0 fine Fe.

Thy 8 jor) case, do nog bet either spouse apa codenbar,}

O] Yes. Did your soouse, former spouse, ar legal equivalent liva with you at the time?
LI fe

LY Yes. Iniwtich Comm unily slate: or bentilory did you lve? Fl in the: meme and currant address of that person,

 

 

Mera oF Pour sprue Eerene soduriey, or Heal arp erdierd

 

Murisne Eirwet

cty Hula ee
1. In Column 7, ligt all of your codebtors. Bo net include YOUr RMUSS 25 a codebter i your spouse is Tiling with you. List the person
Shuwn in ling 2 again asa codebtor only if that parson is a SArantor oF Cogignor. Make gure you haye ligled tha creditor on

Sohedule OfOtficial Form 16D), Scfeduic BF (Oficial Form THSEVF), or Schedule & (Otticial Form 106), Use Sehedule 2.
Schedule GY, or Schedule G to 1 out Column 2,

Colina 1: our oidebtor Coline 2 The creditor to whom you owe the debe

a Ghack all schedules that apaht

 

 

 

 

 

 

 

 

 

 

 

 

 

ine - O Schedule o, line
OF Schaoule Gr, tng
hummer Die i | Schedule G ing
City lu ; OF Coe
EF 2
Pe ue 7 Ll Schedule D, ing
WHT
OF Schedtuie ye, tine
Rio ber. Siw Ci Schedule G. ine _
Sonn Cry . Sui OF (eke
a3
Esl _ ———$§— ——._ OF Stem vane
aa
O) Schedule BF, ine _
Raarrber Shuect : oF QD Schedule G, fine
aay Sista EP Goda
Official Freie 10814

Schedule H: Your Codobtors page tof 7
Case 19-27189-RAM Doci Filed 12/30/19 Page 35 of 55

ER ete ine ag am se ghee [teh

 

 

 

ee Heny Garcia
Por: Fara et Lev ore

Uebtor 2 ;

(Spaces. ling] rept Hee ince Fae Ut heen

United States Sankruptcy Coun for the: Souther Nistrict of Florida

Casa turned Se a Cineeck iF this is:
aie : DC An amended Filiregy
CA supplement showing posipetition chapter 13
Income as of the iollowing date
Official Form 1061 maT ob) yye

schedule I: Your Income 1216

Ge a9 complete and accurate as possible. H ten married people are filing together (Dobter 1 and Debtor 2), both are equally responsible tor
supalying corest Information. If you are married wnd not filing jointly, and your Spouse (5 living with you, Include information about your spousc.
you are seperated and your spuse is net Ting with you, do nod include Information about Your Spousé, fT rmone space ie needed, attach a
separaio sheet to this form. On the top of any additional Pages, voile pour name and case number (known. Areswor avery Question.

Ee Deseribe Employment

1 Fillin your enpheyment
information, Debtor 4 Debtor 2 or nofiling spouse
IP yuu awe one Ghar neng bob
ARCH & geporstc page wills = .
iAfcwriitions piper aden Employrnent stxtug Wi Emplayed OD} Empiayed
EMTiployors Owns eMpioyedt CF tact employed
Incliigs Pat-irne, seasonal, or
Ssal-amployed wark

 

 

 

 

 

 

 

 

 

 

i Massage Thereoy
CCL eon mia Inciude shudert SER Enea =
or hamemaker, if q applies.
Employer's mame Gables Chiropractic
Employer's addrass 6000 West Flagler St. _
Number ‘Sireel Numiier 9 Soeet ~
Miami FL. d3144 _
City Stale = ZF Code Ch Siete ZIP Goce

How long employed there? 1.5 Months

Give Details About Menthly incon

Estintale monthly Income as of the date you file this farm. If you have nothing ta report for any line, write $0 in the snace. Include your non-fiing
St UMESS WOU ait samara,

Ty Br OUT ROn-fliny spouse Nave tore than one emioloyer, combine the infomation for all emplgyerd far lhat person on the liens
below. Tyounend mare apace, attach a seperale sheet 1p this fonn.

Por Oeitior 7 For Debtor 2 or
_fon-Tting spouse
? Lest monthly gross wages, salary, and corme#¢;nissions (hafore ail payroll

 

deductions). Ifingt paid menibly, calculabewdual tne Manly wage weak be. 9 2,946.67 .
4 Estimate and list monthly overtime pay. 3. +s + 7
40 Caleulsto gress ineeers, Add ine 2 + line 3. 4. ¢ 2,940.57 s

 

 

 

 

 

CHfiaai Form 208i Schedule t: Your Income page 1
veers  Heny Garcia Chicas HUMIDOR Stew
Pint Aree Pec falter boat Paerg
For Debtor 4 For Gobtor 2 or
Tn-Fins Bouse
Copy line 4 NOM + 4 ¢ 2,946.67 5 =
5 List all payroll @oductions:
Sa. Tax, Medicare, and Social Security deductions fa 5 524.85 5 E
50. Mandatory contributions for retirement plans Sh |O§ &
fc Voluntary contributions tor retirement Planes So 5 __ & sty
Su. Required repayments of retirement fund loans fd. 5
Se InSurance TG: £ St 3
af. Domestic tupport obligations St. S 5
4g. Union dues Sie i
Sh. Othar deductions. Spacihy: _- Sh +5 BES
§. Add the payroll deductions. Add inag 5a + Sb+5¢ 0 Sd 2S -584 fg+Sh @& ¢§ n24.85 &
* Calculate total monthly take-home pay. Subtract line & fom line 4. 7 g 2,421.82 5
= List all other income regularly received:
Sa. Net income trom rental property and from eporating 4 busimags,
profession, of farm
Allach a statement! for cmoh Brdperty ad busines: showing grass
feoeinis, ordinary and nonescery business amgenses. and the iotal 5 5
Monthly nest inegirres. Aa — al
AD Interest and dividends. fh. § a
Oc. Family support payments that you, a non-tllng Spouse, or a depanderit
regularly receive
IIE BIMOty. spousal supped, chitd gue pari, Tmainienance, divorce & [60.00 ¢
ScCHiomant, and groporty aalllement Be :
40 Viemployment compensation a a
38. Soctal Security fe gg 5
i Other govamment asistance that you regularly rocabe
Idude cash assistarice and fe value tf known of any norecaelt assistance
Ihut you receive, such ap food stamps (benefits under ihe Supplemenial
Martian Assestanng Proeyrarn) Dr AIQUSHNg subsided.
Specify Bi o__
8g. Pension of ratironment inmore fy. ¢ &
3h. Other monthly inteme. Spache ah +3 Si +5 7
4 Add all other Income. Add lines 8a + Ob+ Ac + &¢+ e+ at+Bg + Gh, B. $259.00 & __
10. Calculate ranthiy Income, Aud line 7 = line 9 7 i o.a2
Add She antes in linn 10 tor Cebtort ane Debtor 2 or fon-filirnig SOLED. 10 __ Se - - —_—;" SEO
11 State all othar regular contributions to the axpences that You list in Scpadule
Indude contnguonae fern an urimanied partner. members cd your howschoid, your dependents, YOU TOOMMabes, and other
Mendis or relatives.
Dn ant include ary amounts already mnclided inlings 240 or amounts ihal are not evgilable to pay expenses listed in Scheoite
Spactty. WF e :
1? Add the amoung in the lest column of line 10 te the amount In Hine 17. The result ig the combined rece ape ie 2 SO AP
irae hat amount oe the Sommary af Your Assets avi! Crrbaities 2nd Certain Stattsticel information, if it applgs 12 eee lentes
Combined

Cttcial Form 1061

Case 19-27189-RAM

 

 

 

 

 

Doc 1 Filed 12/30/19 Page 36 of 55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

700 you @xpect an increase or decrease within tne yaar attar You file this fen?

Alo

Peorthy fet cane

 

(1 vee: Exolain

 

 

S¢lvedule t; Your Income

page

 

 

 
Case 19-27189-RAM Doci Filed 12/30/19 Page 37 of 55

UCR ste te etc t tet ate eet

   

 

 

 

Sebinr 7 Fleriy Gara 2
pines Fem harms ha Lit Rey Check if this is
Deter 2 . aa
SEOs, Bilt Fay Mew Ueotr None Lae Mtoe Ci Aun BMeieted filing

C4 suppl t showi iti fer 13
Veiled Riater Bonkrupiey Courttor the. Soulhem Dislricl of Flora guna tas a RAIN chapier 73
>ruhis gael = Wy oo) rr

Official Form 106/
Schedule J: Your Expenses

Be as complete and accurate as possible, if two married people are filing together, both are equally reeponsible tor supplying correct
information. If more space |e heeded, attach another sheet to this torn On the top of any additional Pages, write your name and case number
(i? known). Answer ovary question.

ea Describe Your Housohold

1. Is this # joint case?

Tait

wi No Cho te Gre 2:
| Yes Doss Debtor 2 live In a geparate household?
Ld pla
OD Yes. Debtor 2 must fle Official Form 10A&I-. Expenses far Seperate doused of Geotor 2.

 

 

 

 

 

* Do you havo dependents? O we
2 Bepondent's ralatioeradhip to Depondset's Does depencent live
Dea rae list Wetter 1 -arrd f Yes. Filloul Gis intarmation fo:  Gebtor i or vette Z Bge atth you?
Debtor 2. EAch cepeimene..... eat a
Do nol slate me depercdents’ Daughter = 18 ED Np
names = = = af ves
Daughter 14 Che
Yee
(J hea
OC yes
CO] Wo
a Ol yas
OF ho
= OO vee
4 00 Our @xpenses Include Ri Alo

expanses of paaplé othor than 5
yourself and your dependents? YOu

ol Estimate Your Ongoing Monthly Exponses

Estimate FOuT Gapcnses 25 your bankruptcy Tiling date unless you are using (hrs fonm as a fupploment bn a Chapter 12 case be report

CEPONSeS 25 Of a date after the bankruptey is tiled. If this is = sUpplemontal Schedule J. chack the box at the tog of the form and fill in the
Tp Plc abe.

InChide axpensus pald tor with non-cash government assistance if you know the value of

uch assistance and have included it on Scheouie J: Your icone (Ottclal Form 4061) Your cxpenses

—_—_—
40 The rental or heme ownership @aponses for Your nesidence. Include fist morgage payments and

 

AM ent Sor the grou ma bol 4 5 1350.00
Ronet incloded im tne 4s

4a. Real estate tames a5 5

46. Property Anenegueter's, ar renine’s Insurance a 5

ac Hoe Maintenance, repair, and upkeep oxpanced a 5

44 AOireoamers asseciation o condominium dug ad. x

‘Official Form 106 Schidule J; Your Expenses page 1
Oebtor 4

om

Ve

Official Form 16)

Case 19-27189-RAM Doci1 Filed 12/30/19 Page 38 of 55

Heny Garcia

oot Pre

 

a ml Ale

Additonal thirlgage paymenta fer your rasidaged, such as home @Qquity Dans
cilities:

fe Eletticity, head, natural yas

fb Water. Sewer, marhege collection

&  Telephune, coll ahome, titers, satellite. and cable services

Bi Other. Spec

 

Food and housakeapirig supplics
Childcare and childran's education omsts
Clothing, laundry, and dry chaning
Personal care products and sandces
Medical and dental ax ponses

Trans portation. lcude gas. mainenance, bus or tran Fare
Du nat ticle car paymorna,

Entertainment, clubs, recrowtion, nOWShepere, Magazines, 4nd books
Charitaity contributions and religigus donations

Insurers
Do nol inciude inpurence deducted trom your pay or induded inlines 4 or 20,

1a | he my ee
16Gb. AIGoHA incre
toc Whicker impyeranace

Isa GLa eleurance. Specify.

 

Taxes. Da not indie laxes degucted fram your pay oc included in lines 4 or 20
Specty

 

Instalinent or inage pay medis:
ia. Ca payments tor Venice 7
1h Car dayrnerits far Vehicle 2
ie Cher Speci: cg

Tid. Other. Spear

Case number yureen|

 

Th.

Tour paynbents of alimony, mainvionance, and support that you did mod report a5 deducted fram

your pay online 6, Scheoie |, Your income (OMicial Form 1061),

Osher paymonts you make to support othere who do not live will you.
Spec

 

18

Other real property oxpanses not included In lines 4 or 4 of this tom ov on Schaduwe f Your imcoamy,

20a. Marigagrs an other property

206 Heal esiabe tees

te Property, homeowner's. or rerilen's insurance
22. Mainienamon. repair, and upacen axpenges

0c. Homnoenars bagociglion or condominium dues

Schedule Jo Your Expenses

20a

 

 

TOU Qapensos

o_o

e. 100.00

& :

eo 191.87

3. a

m 460,00

& es

s _ 200.00

= 0.00

5 40.00

é 420.00
__ 100.00

3

a

5 20.00

a fat

+

s

a =

ie

5 ae

a

s

ii

a

x

5

5

page z
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 39 of 55

Debio 7 Henny Garcia

or hare Mode ton ont Pima

21. Otter, Sunecify

 

270 Galcuiate your monthly a2 Porsa5.
ft. Add lines 4 through 21
22h. Cony line 22 {moetthiy expercia tor Debio 2), if any, rom Offical Forn 10-2

220. And ling 223 and 22h. The resulta pour monihiy eaporecg.

24 Calculate your monthly mat inGome|.
730. Copy lng 12 (rour combined Ta acome) thon Sohecuse £
230. Copy your monthly expenses fron line 220 above

Zac Subhact your Tondhly capeces from your monmihty iicome
The result your monthly net incon,

2. Do you expect an increase or dacreage in YOUr Gxpenscs within the year after you file this form?

For esamrie, do you expect io fnesh paying for your cur iman within the Veer or do you expect your
IGA 8 PRIME to Inches oF iocraaee bemause of a moditication ta the terns: of your mortgage?

ad a.

id ves. Exnigin bere:

Cttial Fann 1a) Schedule J: Your Expenses

Gate Dumber pase

|

2b

 

 

 

 

| ae _
5 2,636.04
Vs 2,688.04
ss 2590.82
= oe 2,666.04

5 4.75 |

hago 3
Case 19-27189-RAM Doci1_ Filed 12/30/19 Page 40 of 55

Fill in this Information to Mlentity your case:

   

 

 

Debi i = Hey Garcia
bee Mewe Van Seep Lig Suearay

Debtor 2

(Epewoe, of Big) Pind More Abddle Wen Lam hate

United Sates Baniiupiny Coutie: tie Soulbern Cistrict of £ kinda

Cues number
TF Fertitewnr]

Li. QO) Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 1245

two married poople are tilling together, both are equally responsible for supplying correct information.

You must the this form whenevar yOu file bankruptey schedules or amended schodules. Making a false siatement, comoealing Property. or
obtaining moncy or property by fraud in connection with a bankruptcy case can resuill in fines up fo $250,000. or inpigenment for up to 20
years, oF both. 18 U.5.0. 66 152, 13441, 1545, and 3574.

Did you pay or agras to pay someone whe is NOT an atomey to holp you fill out bankruptcy torn?

af Alo
LC] Yes. Wame of serach : Amach Gankruptey Oettion Arggurar's Modes, Cearation, ovat
Sigishen (ficial Foon 1451

 

Under penalty of parjury, | declare that | have read the summary and schedules filed with this declaration and
that they are truo and correct,

 

ic) Heny Garcia x
Sugnahura af Gesbior 4 Signalry of Debtor 2
Linas i fe | | Hain
WA bo oy MM Do ee

‘Oligal Form 106ve¢ Declaration About an Individual Opbtor's Schedules
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 41 of 55

ete et get ct

 

 

 

 

Dabo = Hany Garcia
Foren: Wide Plicen Lord Hers
Bebe ¢ on
Seta bt, EBay) ier bre Wie Hoe Lniscn a

Leelad Slates Bamkrupicy oud foe te Seon Dieiict uf Fonda

aaa Sumber __
if kncamit O) check if this is an
amended fitins

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Ba nkruptcy Oana
Boas complete and accurate as possible. if hwo married poopie are tiling together, both are equally responsible for supplying comect

information, Hitore space is noodad, attach a separate shoot to this form. On the top of any additional pages, write your naine and casa
number (iT knowin). Ansewer every question

Ea Give Betoils About Your Marital Status ond Where You Lived Before

1. Whal is your current marial status?

t] Maries

i Mod rriarriert

2 During the last 3 yoars, have you lived amywhore other than where you live mow?
Owe

wf Yee. Lial all of the places you lived In the feel 3 years. Oo nod include where you live mow.

 

 

 

 

 

 

 

 

 

Debbor 1: Cates Detter 1) Debbor 2: Deartes: Diebtor 2
lige Cheer lived thors
OF) Same as Demo 4 CC) Sime aa Debtor |
2
ae E ssi Or Fi TOMOV2O1 7 ne Fram
Eber treet oe mF ;
; Ta 1ovov2o1g “NPS Sime 6
Apt, 204
Hormeshead FL 33048
City Stam ZIP Code City Stain 21P Coe
D) same ss Dobie 1 OV Same 2s Dep 4
; PT = ee From
Humber  Sireat i Number Sblet
io ee Ta
a ae iF Cede chy thin DF Code

3. Within the lied & years, did you ever ve with a spouse or legal equivalent in a commamety property state or territory? ([Conmnivity erogertr
States and faritones inciude Arizona. Galifprnea, idaho. Louisiana, Nevada, New Memon Puerto Rico Texies, Washington. and Wisconsin}

No
Oo Yea Make Sure you Gl oul Schedute A: Yor Godebtors (Oficial Form T0GHI.

EZ Explain the Sources of Your Income

Official Fem Ai? Statement of Financial Affairs for individuais Filing tar Bankruptcy page 7
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 42 of 55

Debio | Aery Ga rCla Case mamber pieeert__

 

Se bie Wiese Fae Lad eerep

 

4. Did you have any income from employment or trom operating a business during this yoar or the two provious calendar years?

FIN it Bre fubal amount of innome you received from all jobs ard all businesses, InGUding peul-time achvities.
you are fing « joint cage and you hawe income thet you receive logether, sti only once unger babtor 1.

O Wo
Off Yes. Fillin the detais

From January 1 of current yoar until
the date you Tiked bor bankruptcy:

Pow last culeniar yaar:

Wéruary 1 lo Gerember 34.3018 |
wrt

For tha calendar year before that:

(January 7 80 Oegentwer 31.2017 \

Hy

Debtor

Sources. of income
(hesck, all that andy.

bl WAGs 2otsticone
bonunes, tips

oO QOperaing a business:

vi Vilage, COMME Sides
incre. Hoe

Oo: :
paring 2 busi

a Wague, pammissions
Cea, bee

Oo Qpecrbng a birsitrcc

Gros income

(iefone ceducdons and
feck iong}

5 4573.68

5 97,281 00

s__23.430.00

&. Did you receive any other income during this year or the bvo previous calendar yaar?
Indiude income mgardiess of wheter that income is taxanle. Casrnples of other inoonte ere alimony: child support, Sucka! Simounty,
unemiulyment, and other public berefil payments; panaiong: rental incame: inhereH, dvidends; money colkeched fun lawsuits: royalties: and
Taming ern otiery winnings. Ih you are Ting @ jpint case ann you have income that you recehead logether, list itoanty once under Debtor 4

aes

Sources of Imoone
Check ofl tat apply

| VWGQGk, Gooromimpions,
bonus, tips
Oo Onecming a busines

Q Viages, commissinne

bonuans bps

| Dpeming 2 feicees

c Wages, commissions,
Eiviumers, lps

LI Gpeemting a business

List cach source and Lhe gross incame trom ech guurce separately. Do not inchide income that you dsbed tn ling 4

wo
wf Yes. Fill in the dotais

Debtor t

Sources of epame
Cwonsabe belay,

Grogs Incoane fram
gach equrce

(before deduchons and
fads)

Debtor 2

Sours of incre
Desire bub.

 

 

 

Firtan January 1 oof current yaar until Child Support : 3,228.00
the date you filed for bankrugdley:
aes
5
For last calondar year: Chile Support 5 2,228.00 —
(danwary t to December 312018 4
om
For the calendar year before treat: = Child Support 5 5.27 8.00

(Jecwery Tio December 2017 4

 

TTT)”

. oi

Grass Income
(hefore dadudians snd
eaochus bons]

 

‘Gross ieforms Prom
wach source
(hetete deductions and

eAudional

 

Oficial Form 407 Statement of Financial Affairs for individuals Filing for Bankrupbey

page 2
Cebtar t Aaniy

PIT Fracee

Case 19-27189-RAM Doci1 Filed 12/30/19 Page 43 of 55

Garcia uma hurmben pian’

 

(Loon Flan

ed = Certain Payments You Made Before You Filed for Eankruptcy

G. Are either Bebtor 1's or Debtor 2's debts Primarily consumer debts?

C) No Nether Debtor 4 nor Debtor 2 has Primarily consumer debts, Cossumer

Wicured hy an individual primarily or a pareonal, family. or household punpose.”
GUNG the 20 days before you Ged fur banaruntey, did you poy Any Grecdilor a total of $4,825* oc mora?

OF we. Geto tine 7

Ll Yes. List netow each crediter to whom you paid a hohe! of $8825" or more in une o more payirents and the
total armbunt you -pald Baal crectior, Oo not inci payments for domestic aUpport obligations, euch as
child suppor and alimony Algo, do net inchida RAY ents to an atiormey for this bankruptcy case.

“SUD lo adjustment on 0122 and every 3 yeere after that for tages filed on o¢ after tm mate of adjueinient.

wi Yet Debtor 1 or Debtor 2 or both have primarily consumer debts.
Uunng the 90 days before you fled ioe bankruptcy, dic you pay Ary creditor a total af S240 or more?

zd Ha. Geo bo lee 7.

| Yes. List below each creditar to wham you paid @ total of $500 or more and the total amount you paid thal
credior. Oo nal intone payments far domeshe support obligations, such as child susporl and
AIMOny Algo, do not nce geyrments to an athorrrey for this Tankruploy mese.

Official Form 107

 

 

 

 

 

 

 

 

Gatcs of Tefal amount paid ACUTE oe BT were
payment
5 5
Cor Ader —_
Pauities | Siveaa
ee | aus 2P Gow
= a 5
Chel iia“s Parnes _
Snot  Siee| a
Cry Shute TIF oe
Ly 3
(TOTS PA =
Aue ea
Day ae fi" Gums

Statamant of Financial Affairs tor individuats Filing for Banknuptey

GROG ate defined in 11 USC. & 1018) as

War this pqymant for.

Lo etc tepsaee

OO cur

LY rede card

Lo Lena lepayment
() Supstier or vendors
i

CO morgage

CD ce

FD recite

J Lown regener

2 Supolors of vartiors
oO Cthur

O) Mortgage

Oar

(I) creda cond

Qo Loan haga yrs |

(2) soppiem ov vendors
LI cine:

page 3
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 44 of 55

Gutter | Heny Geria Case reerber irae

=

Pr Meme Vikki are Ga tees 5 ———

Within 1 year before you filed for bankrupacy, did you make a Payment on a debt you owed anyone who was an insider?
Mnsiievs include your nelictess; ary gencral parties: relatives of any general pariners: Pannershing of which you are a general partner
Conporaliuns of whch you arecen officer, dinscko: PCAN In Coo, OF owner of 203, or mare Of Binir voting securities: ard aMy Managing
ARONE, inclining one for a business you operale asa acle Peoamator 12 O50. § 104. inctude payments for domestic SLOPOn obligations,
SUCK 88 chiki suppart ang ale rey

a nue

ted Yes Lisl af paymeriie to an insider

 

 

 

 

 

Dates. of Total emoqumt Amounl pou sill Roasyn for thig payment
payment pald owe
a 5
Tsui 3 Macs
huTiog Saree =
thy Bub OF Goce
5_ S ge

Heo heres —

Maurier Elriay]

 

 

fi: — Sim OP Code

a Mh year nefore you filed tor bankrupicy, did you make any paynvonts or transfer any Propony of account of 4 debt that benefited

an insider?
INSWOG DayneniS On Cebit poaranteed of cosignad fy an insider

wi Ng
fad ‘¥ets. Leet all paymanta thal benefited an insicier,

Dates of Tatal omesant Aatouedt you still ewson for this payment
a pan a Include crestiui's name

 

nmgers hie

Sumbor eat

 

 

 

ia tiers Haves

 

Teoria Srerct

 

 

Chi Sate ZF Code

tical Poem Wy Statement of Financial Affairs far Individuals Filing tor Bankmuptey paye 4
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 45 of 55

pad Henry Garcia Cana rember iar

Tr Aden Linas fwer der! ema —— = — a AS

Ez Identity Legal Actions, Repossedsions, and Foreclosures

2 Within 4 year before yeu filed for Dalikrupicy, were you a party in any laweuit Court action, or aiministraths proceeding?
SSD aE SUG Mallers, inguiding personal injury cases, devall claims Sclions, tivontes, codection suits Paley achong. fuppoct or custody moditicutions
and contract Gapoles,

O we
bd Yes. Fill in the diotails,

 

 

 

 

 

Maherg of the come Geurl or agency Siaiue of tho cose
. wil Cla :
rusw tag Bank Of America clo Civil Claim Micmi Dade County Court ecu
Andrey,Palma,Lavin&Solis Pikg OF te appa
Tiureiee a — = kal Gorechurseant
cose runt 2019-030476-SPO5
ty twa FP Gan
‘i ¥ Gril Claim Miami Dad :
Case ais 28k of America Gio eee uel ade County Court Wiecigs
Coolmg & Winker LLC —) an acpeal
Muaraer eT tn LJ Gomduded
Least nurse 2019-023525-G023
Chy faa 2" Code

10. Within 1 year betore you filed for bankrupicy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply ard fill in the debais below.

if to. Gp to line 11
4 Yes Fill in the intormalion betow

Deecriiee lie proparty Date Value of ee property

 

Comins Paige ee

 

Wiroer Streal Explain what hagponed

C] Properly wig Mepodtes ser

oO Property waa kuerigsed.

Ld Property was gamished.

Cis . Shee fF Gua C Property wits attached, seized, or leyjed,

 

 

Geacribe the property Date Value of the proper,

 

Corer & Nave

 

Mui See
Expisen what happened
C) Property wees lepospegged.
Oi Properly was. inradioced
ity SM al! clone a Property was gemighed
CQ} Property wns wilached, seired, ur levied

 

 

Go
a

Offical Fan 17 Statement of Financial Adfgics for Individuals Filing for Bankruptcy page S
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 46 of 55

Debiais = - erry i
Fink Piee Sdcet rude Lait hae ans AE La

 

11. Within 29 days before you fled fer bankruptcy, did any eroditor, in¢luding a bank or financial inéittution, set off any amounts from yeu

ACcountS oF refiece to make & payment because you owed a debt?
bf nin

1 yes. Fil in the gatas.

Describe the action the creditor took

 

Ce

Cin a Pwr

 

Muri Smeal

 

 

Gy Slain

ER Ce Lael € mgs of account number: XXXX—__

Date action
woes fakin

Aunmuent

 

12. Within 1 year before you Mled for bankruptey, was any of your Property in the possession of an Mgigner tor the bencdit of

creditors, « courtappolnted recelver, a custodian, or another official?

hd rye
Ld vies

ey -- Certain Gifts and Contributions

12. Within 2 years before you filed for bankruptey, did YOu give any gifts with w total valine of more than $600 Por person?

Mi bis

OF ves. Fill in the details tor each git

‘Gitte with o total vale of mora then $00
Por person

Oaaeriby thi: gifts

Brno be lirare Wsu Goan thar Cll

 

 

Number Surpot

Cty Shit 2D ton

Porsan’a reiabomship bo isu

Gifte wah a total valiia of mare than F600
Par person

Describe the gifts

armor tn Won tou Chane He Git

Sua

Kumper
ty ia 9 ony

Pacnon's fClaGurahie Pe yoy

Sticial Form 17 Statement of Financial Affairs for individuals Filing for Bankruptey

Osies yoe gave
tho gifs

Dates you gave
the gifts

Value

age &
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 47 of 55

Cebtor 4 Heny Garcia Case kidrcer|

Pon hens = rb iy are ur: Ae ™

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with @ total value of more than $600 to any charity?

Wi wo

1 Yes. Fit'in tha detais for cach gift oe contitution,

 

 

Cita er contributions te charities Describe what you contributed Dete pou Value
Phat total ivearw Shan $500 contribudaed
eos SS i
Charty'e Hrayey ~
oe 3

 

 

Muti “Eauat

 

caatf Sie iF Con

List Contain Losses

ts Within 1 yoar before you tiled tor bankruptcy or since you Ted for bankruptcy, did you loge anything because of theft, fire, other
disaster, or gambling?

if tuo

J Yes, bul in the details.

Describe tie property you leek and Deacribe any ingurance coweeage For the bose Dots of yaar Value of property
how the loss occured r : lors fost

Ineludde te amour fest insurance fais pei, List Peiding nigurance

dices om tine 32 of Setieuie UB: Prag |p,

Ea List Certain Payments or Transfers

8. Within 1 year before you filed for bankruptcy, did you OF aityone cise acting on your behalf pay or traneder any Property bo anyone
you Consulted about secking bankruptcy or feparing a bankrupicy pedition?
Iieiude any atomeys. bankruptcy petition praparere, ar credit counaeling agenaiss for seneces required in your bankuptey
OF hw
ves. Fi in he details

 

 

 

 

: Gescriptton and value of any property transferred Dale payment cr Amount of payment
Fuentes Law Finn, F.4 transfer was
ago Wa ea Pad —_
SG00 Sw 107 Ave
re | 1 W26v2019 £ 950.00
Sulte 210

, — a

Wren FL S3T76
tely Su JP onde
Into gthefuentesiawtinn.com

Geel eb accra

Person Wit Mace foe Porined, if Pant Yin

Mvial Pun 17 Slatemant of Financial Ataire for individiuaks Filing tar Bankruptcy papa 7
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 48 of 55

Denier 1 Heny Garcia

Cao nuenber of ieee
Tint Hae Mite Naer Lao Hore 7 F

Description and value Of any proparty trang ferred Date payment or Amant of
tansfarwas made = payment
Cricket Debt Counseling

Parson Wiha vce Pact

 

12012019 5 24.00

Rastecer Sal

Cary Slee 2)? Couu

Cereal! of ati ba aciriseen.
Terenn hg Mack Lhe nperinea, if Mot vou

17. Within 1 yaar before you tiled for hankniptcy, did yeu or anyone glee acting on your behalf Pay of transfer any property ie Anyone whe
promised to help you deal with your creditors or te make Pay Mans to your creditors?
De net inchige arty payment or ieesfor That you fisted on Gre 14

bd in

OD vex. Fill in the deluils,

 

Geecription and value of any property transferred Date paymentor | Asnount of payinent
transfer was
“= = _ Pruner
Poem Vvna igs get
Muni Gwe = 2S $____
5

 

Cay Sonu iF Coda

7A OWIthin 2 yoars before you filled for bankruptey, did you SL trade, or otherwise trangter any Property to anyone, other than property
traieferred in the ordinary course of your business or financial affairs?
INSWGG boll outright transfers anc iransters muda ae Betuily (su0n a6 lhe granting of a security interest Oe MOiigaage On YOU praperty),
A nobitgdude gift and tanshers that you fave mIready liéhed an this stalernent
Ka

(A) ves Fillin the detaits

 

Description and value of property Describe any proporty or paymenis received Date framster
lranesfornd or debts paid in exchange We mide:
Forsan rifu leceed Trarsier

Hari Saree

ee aoe
Coty chen 1 Conia

Persons fa@aborshic bo ni

Pan Who Aeotead fraceier

Wusriet Set

Gy . Hie 7 Gods

Pores tultianshin te yc

Cificlal Form ay Siatemant of Finacial Attalra for Individuals Filing for Bankrupicy pepe
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 49 of 55

bebo) = Heny. Garci
rcia .
‘ Faiheare a her 7 Cape nuimibun jinn ;

13. Within 19 years before you filed for bankruptey, did fou lranshar any property to a self-settled trust or similar davine of which you
area beneficiary? (Thos are often called asnat-orolection dewnes]

al hn
fod Yes Fil in the details

Seaeription and value of the property transferred Cite tranader
wae rade

Mevves ol iust —

 

| Part &:| List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

2d. Within 7 yaar bofore you filad for bankruptcy, were any financial aecounts or iestruments field in HUE Taine, or for your benefit,
closed, sold, mowed, or transterred?
InGIGe Checking, savings, money market or other financial acequnte: cortificates of daposit; shares in banks, credit unborr,
brokerage houses, pangien funds, cooperative, mesaciaiians, and other financlad inedtitutions.

id we

OF ves. Fill in the details.

Last¢ digit: of seoount fumber Type of a¢eomnt pe Dade aeeount wag Lad! batenge beter
Insbruneaei Choded, sold, moved,  eleaing or tramefer
or traesicmed

Name of Financial insulution

OO CF checkiny 5

 

dumber Street : Cd savings

CD moray meres
OC) Brokerage
DO) ote

 

iy fae TIP Code

 

OMe CY chaeking
OD) savings

Oo Mongy market

 

Hanne af Financial Insttiudinn

Mumber Street
7 CY Brokerage
CO) cutee:

 

Cite * Bike ZIP Code

21. Do you now have, of did you have within 1 year before you filed for bankruptey, any safe deposit box or gthor depository for
S$eCurilies, cash, or other valuabdes?
ad wo

OF ves. Fil in the details.

 

 

 

Who tis: had aneeas to ft Describe the cerhiess (Bo you sill
fhawe it?
O] we
Hama ef Financial inetiuilon Rane O Yes
Mumiber Saget Humber SireeL
uily Fiat IP de

 

Oth Slate FIP Tl reths

Ofadal Form 17 Statement of Financial Affairs for Individuals Filing for Bankropicy page 9
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 50 of 55

Cebtor 7 Hary . Garcia Gane number passe]
Fini Fithiiee Media Aare Lt ane

 

22 Have you storad propurty in a sterage unit or Blate wlher than your home within 7 year betore you filod tor barikrupicy?
ho

Ol ves, Fill in tho details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wie ele hoe of had access to it? Duscribe the comtanis Do yo sia
have a?
- a Ho
Hume et Borage Foctily ham DO ¥es
Aemgcr Sires Humber Stiecl
City Seate ZIP Code
omy Sule 3869 Code
a Identhy Property You Held or Control for Someone Elso
22. Do you hold of contol any PIOparty that someone alse owns? Include any Property you betrowed trom, ana storing for,
Gr hold in trest for someone.
wi Re
fall Yes. FI In the detuits.
Whore is Gee graperty? Oeecribe the property ‘emilee
Ovaur's Kao 5
= Memer Sqeet
Muomber Since
sc et Sale| 2p onde
CH Stine IF Goat
Ce --- Detalles About Environmental Information
For the purpose of Part 10. the follwing detinigions apply:
®  Environcnental lew means any federal, state, of local Siatute of rogulation conceming pollution, CONLaMination, rleates: of
hazardous of toxic substances, wastes, of material inte the air, land, Soil, surface water, groundwater, or other tedium,
including statules or ragulations controlling the chanup of those subslances, wastes, or material.
Site moans acy location, facility, or Proparty 49 defined under any cowironmental law. whether ee Ow OWN, operate, or
ulilize Hor bed lo own, operate, or utilize It. including diggosal sitag.
Hazardous maternal moans anything an @nvironmental law defines as a hazardous waste, harardous tubstanne, boxic
SUbStINnCe. hazardous material, pollutant, contaminant, or similar terre.
Roport ail notices, releases, and proceadings tial you know about, regardless of wher thay occurred,
#4. Hae any governmental unit notified you that you may bo Mable or potentially liable under or in violation of an anvironmental law?
i No
Q) ves. Fill in the aetais.
Covennmontal init Eqvironmadtal bie, you londy it Gate of neptic:
Fila fiiaa of mah Ooernatiiiial une
Fisker Sire houm=nn Sireat
— (hp Bak OF Code
Cily Sets ZIP Gude

Offical Feem 407 Statement of Financial Attalrs for Individuats Filing for Bankruptcy page 10
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 51 of 55

 

Oebtor 2 Heny ees: Garcia (te number wae
Faw. here Bediy Pla: Law fare

26. Have you notified any governmental unit of any raleaee of hazartieus material?
wf Ho

SD vos. Fillin the catans,

 

 

Goveramental unit Enteitronenertal lores, if you know it Oate of natice
AMarren int eis Gtrecmiancal unit ee
Kumber Stee! Hurher Sincet

 

ory Sat: ZIP cade

oily Sie IP Cosa

26. Have you been a party in any judicial or administrative Proceeding under any anvironmantal law? Inchude sllements and orders.

R no

CO) ¥os. Fu fn the details,

 

 

‘Court or agency Maher of the come Status of the
Gage
Case title 0
(OFT Mane: Pending
Cy On aeyen!
re ee : C conctuaed
Cees mambo = a Ge

EE «-- Details About Your Business or Connections ta any Business
27. Within 4 years before you Tiled for bankruplcy, cid you owns business or have any of the following connections te any business?
OO aso Oropricter or sot-employed in a trade, profession, or other aobivity, ether full-time of part-time
OF) A rmermber of a limited liability ¢ermpany (LLC) or limited liabelity partnership (LLP)
QO) @ partnar ena partnership
C) an oiiter, director, or managing executive of a forporation

OF An owner of at hanad 5% of thee Woling oF equity securities of a corparstion

i No. None of the above applies, Ge to Part 43,
OQ} Yes. Chack all that apply above and fill in tho details below for each business,
Duscribe the nature of ihe heiness. Eregioyer iteerification rite

—- — Do not leche Socks Socurity sumber or Tin,
Husinase kame

 

 

FRG
hamber Stuxl a
Nath of accountant or booakeepar Dans bidiness oxisted
Frenm Ta
Chly Tots FIP owe
Goscribe Uns mature of tet fuses Erployer identificalion nuniber

a Do not inchite Social Security number or ITM.
1

 

 

BAM) ee _
Auitiier = Sbreat
Mame of e0cOuntaer of boodleepar Oilae busietss exited
Feo __ To

 

 

ck Sait 9 AP nde

Mficial Furm (pT Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 147
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 52 of 55

Det 1 = Heny Garcia
Fra ure lay Nae iain Cape numbor (risen

Qescribe thet inafure of tes business Eiphiyyr identification nurier
Og nod include Social Seguethy numer or ITN.

Bugiress Keene

 

 

 

INR Se
Timber Sirent r
Name of accouertant or bookkeeper Dates businoss enxigted
ao From
tity Sie GIP Cede " -

22. Within 2 years before you filed for bankruptcy, did you oive a financial statement toa i
ma ; nOYyOne aout your businars? Inchude all fi
Instituieons, Creditors, or othor partes, ‘ beg

¥ No

fal Yes. FIN In the details below.

Date iatueal

 

Bare MMO

 

 

 

cky Sule ZF Code

EERE sion sotow

[have read the answers on this Statement of Finericia! Affairs and any attachments, and | declare under ij

1 penalty of that the
answers are Duc and correct | understand that making a false statement, Toncealing property, or obtaining reine OF CGT by fraud
Inponnection with a bankruptcy case can result in fines up to $250,000, of imprisonment tor up to 20
48 USC. §§ 152, 1441, 1519. and 3574. Pte een eet

H isi Heny Garces x
Signature of Deebicoe 1 Signature of Dadiar 2

Data ele [yor Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107}?

i
MW ves
Did you pay or agree to pay someone wher iy ot an attorney to help you fill out bankrupicy tonne?
hin
(Oo yes. Nea: uf THETSEIN Allach the Banaraatey Petitiod Prepares Morice:

 

Decaman, ad Signefane (Official Form 119).

OMigial Puc oF Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 53 of 55

Additional Pages

Debtor: Heny Garcia

Official Form 107
Statement of Financial Affairs for Individuals Filing for
Bankruptcy

Part 4: Identify Legal Actions, Repessexsions, and Foreclosures

Gage lie. Midiand Funding LUC oe Ancray, Palas, Lawn £ Sols, PLL
Case numiper 20419-091469-Sr95

Nature ot the cage: Civil Clakm

GOurt or agency; Miami Dade County Court

Slatus of the cose: Pending
Case 19-27189-RAM Doci1 Filed 12/30/19 Page 54 of 55

Fill in this: information to PUY Prelate tsp

 

 

 

Debtor 7 Henry
oral Were
Oeblin 2 .
[Spas APR) Pie beara Views Here Last Hee

United States dankrupeey Court ter the: Soulhern Dystict of Florida

Cae number. OC) Check if this is an
Reo amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 ass

A yOu are an indrdual filling under chapter 7, you must fill out this torn iF
@ creditors have claims secured Oy Our proparty, or
@ you have leased personal property and the loase has mot moped,

You hus filo this form with the court within 30 days after you Tile your bankruptcy petition of by the date eet for the mevding of creditors,
whichever is aariier, unless the court extends the timo for cause, You must also wend Coples to the creditors and lassors you list an the form.

A two mamoed paople are filing together in a joint case, both are equally mespongible for supplying correct infenmation.
Both debiors must sipn and date the form.

Ee 88 complote and pecurate as possible. Hf more Space ms neoded, attach a separate shoot to this fam On ihe top of any additional pages,
writ your name and case number [if known).

Ee Your Creditors Whe Have Secured Claims

1 For any ereditors that you fisted In Part 7 of Schedule OD: Crediters Wine Have Claims Stcured oy Property (Oficial Form 1060), Fill im the
informafion below.

Hlectily the croditor ver’ the property that is collateral What do you Intend tooo with the property that Did you claiien the property
Beoures a den? 7 Oo on Schedule CF

Creditur’s ‘ C) Surende: the property. tte

rian i
: D1 Retain the property and redeom it LI vas

= ti I

aver ae O} Retain ne Dopey and crther into.a
BeCUTING debe Reatinaton Aone tent.

O) Restain the prapeny and femplain}: _

 

 

aio LL) Surrender lhe propery. One
rualITNE O Retain the property and redeern it CI vies
coe si CQ) Reta the property and enter ine a
SC tag Geb: Reatirmation Agreement

OF Retain ihe PrOpeTy and [explaini:
Greitara OF Surrender the property. DD hu
nee I netain the property arel redeem ti. C] vag
See OC] Retain the property and enter iin 2
securing debt Aeatimation Agremant,

OT Retin te property end fexpiaint:

ene OF Surender the properly. Ove
OF #etain the proaerty and redeem i OC vas

Ocsenption of

serasaty ij Aicdainm fie DUpety 200 trite mica

HeGUIITE] debe Aralintalon Jomemneart

C1 Retain the property and [sxplainy

 

OMiciw Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1
Case 19-27189-RAM Doci Filed 12/30/19 Page 55 of 55

Dettten 7 Heny

Pin Hormy

Ee us Your Unexpired Personal Property Leaaen

For any uneapired personal proparty lease that

ht Peay Lovt Hs

fll it the information below. Ge pert list naa! eStaio |

Describe your unexpired pencsonal pregerty loosen

Lressarg ride:

Description of leased
Property

Lesace's neime:

Caaciption of leaged
Oropenty

Leesur's name:

Ceecription of eased
Ble perhy

Lessar's maine

Ueacriplion of gesed
Progerty

Léggor's name:

Descrglinn of feaged
Bieperty

Lessor's meme:

Daecripdian of leaged
property:

Lessor’s nerne

Thepariphon of lesen
Brae ty

WA

Da NUM | krgrari_

you listed In Schedule G: Execvtory Contracts and Un
eanes. Unewpired leases ate luazes thal aro still in

ended. You ray assume an unexpired personal property baase if the trstoc doas not assume iL 14 LT

ayeircd Loge (Oficial Forn 105),
effect the Mase portod has mot vel
8.0. § S65(p 102).

‘Will the paee bo assumed?

Ono
ves

LI Ho
ves

LJ Mo

o yes

CT hag
Ol vee

OI ste
CO} ves

 

Uncle puralty of Perjury, | dectare that | have Indicated
Personal property that is subject to an unaxplred lease.

X isi Heny Garcia

Eagnaluee gf Gebtor 7

a ale| Soa

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

 

Synoture a! Getto F

my Mention about any property of my ostate that gecures a debi and any

fae 2
